Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 1 of 69




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                              CONSOLIDATED ACTION

      JYLL BRINK, on her own behalf,                           CASE NO.: 15-60334-CIV-DIMITROULEAS
      and on behalf     of those   similarly situated,

                Plaintiff,



      RAYMOND JAMES & ASSOCIATES, INC.,

                Defendant.


      CALEB WISTAR and ERNEST MAYEAUX,                         CASE NO.: 16-60284-CIV-DIMITROULEAS
      on their own behalf, and on behalf of those
      similarly situated,

                Plaintiffs,




      RAYMOND JAMES FINANCIAL
      SERVICES, INC., and RAYMOND JAMES
      FINANCIAL SERVICES ADVISORS, INC.,

                Defendants.


                                         STIPULATION OF SETTLEMENT

                This Stipulation     of Settlement   is made and entered   into   (I)   by and among Jyll Brink

      ("Brink" ) on    behalf of herself and each of the Settlement Class Members, by and through Class

      Counsel     authorized   to settle the Brink Litigation    on their behalf,       and Raymond   James and

      Associates, Inc. ("RJA") by and through their counsel of record in the Brink Litigation; and (2)

      into by and among Caleb Wistar ("Wistar") and Ernest Mayeaux                  ("Mayeaux"), on behalf of

      themselves    and each   of the   Settlement Class Members, by and through Class Counsel authorized

      to settle the Wistar Litigation on their behalf, and Defendant Raymond James Financial Services,

      Inc. ("RJFS")and Raymond James Financial Services Advisors, Inc. ("RJFSA"), by and through

      their counsel   of record    in the Wistar Litigation.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 2 of 69




                This Stipulation states all       of the   terms    of the    settlement   and resolution      of this   matter by

      the Settling Parties (as defined herein) and is intended by the Settling Parties to fully and finally

      release, resolve, remise and discharge               the Released         Claims (as defined        herein)     against    the

      Released Parties (as defined herein), subject to the approval                    of the    United States District Court

      for the Southern District           of Florida (the "Court" ).         Throughout    this Stipulation,      all terms used

      with initial capitalization,        but not immediately       defined, shall have the meanings ascribed to them

      in   Section   1   below.

               A. The Action

               This Stipulation         of Settlement reflects a     global settlement          entered into by the Parties to

      resolve two class actions filed in the United States District Court for the Southern District                               of

      Florida: Brink v. Raymond James and Associates, Inc., 0:15-cv-60334 (S.D. Fl. filed Feb. 17,

      2016) (the "Brink Case" ); and Wistar           v. Raymond James Financial Services,               Inc., Case No. 0:16-

      cv-60284 (S.D. Fl. filed Feb. 11, 2016) (the "Wistar Case," and together with the Brink Case, the

      "Actions" ).

                           1. The Brink Case
               On February 17, 2015, Brink, on behalf               of herself    and all others similarly situated, filed a

      class action complaint in the Fort Lauderdale Division                  of this Court,     asserting separate claims for

      negligence and breach           of contract against RJA. The class action complaint (which                   was amended

      to cure jurisdictional         deficiencies) alleges that RJA charged Brink, as a Passport Account Holder,

      Processing Fees that were far in excess              of the    actual cost    of RJA's execution           and clearing    of

      transactions       involving     the purchase   or sale   of securities,      resulting     in Brink paying        what was

      tantamount     to hidden or disguised commissions to RJA.

               Throughout         the Brink Case, the Parties engaged             in extensive      discovery,     including    the

     production      and review        of hundreds of thousands of pages of documents                   from themselves         and
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 3 of 69




      third parties; retained             experts and other consultants        who performed         extensive work; obtained

      reports from the expert witnesses;                and conducted        depositions      of   the Parties and their expert

      witnesses.          Additionally,      the Parties engaged in extensive and vigorously                contested briefing and

      hearings on several motions to dismiss, including                    an appeal and oral argument            before the Court

      of Appeals for the Eleventh Circuit regarding subject matter jurisdiction,                                RJA's motion for

      summary judgment,               and Brink's motion for class certification, which also involved an appeal to

      the Court     of Appeals for the         Eleventh Circuit, which is currently pending.

                             2. The Wistar Case

                  On February          11, 2016, Wistar and Mayeaux, on behalf of themselves                        and all others

      similarly situated, filed a class action complaint in the Miami Division                        of this    Court, asserting a

      claim for breach          of contract     against RFJSA and a claim for negligence against RJFS. The class

      action complaint was twice amended: first, to add to a breach                           of contract    claim against RJFS;

      and second, to cure jurisdictional             deficiencies within the pleading.          Similar to the Brink Case, the

      class action complaint alleges that RJFS and RJFSA charged Wistar and Mayeaux, as Passport

      Account       Holders,      Processing      Fees that were far in excess of the actual cost of RJFS and

      RFJSA's execution and clearing of transactions                       involving   the purchase         or sale of securities,

      resulting      in     Wistar     and    Mayeaux     paying    what     was     tantamount       to hidden      or disguised

      commissions to RJFS and RFJSA.

                  Throughout         the Wistar Case, the Parties engaged in extensive and vigorously                    contested

      briefing     on several motions            to dismiss,   and they otherwise          engaged     in extensive     discovery,

      including the production and review               of documents     both from and independent              of the Brink Case.

                 The Parties also engaged in extensive settlement                   negotiations,     including     one in person

      mediation      session conducted by mediator Joel Levine, and two full days                       of in    person mediation

      sessions with mediator Glenn               J. Waldman.       As a result     of these    mediation     sessions, the Parties
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 4 of 69




      reached an agreement           to settle the Actions for the sum of $ 15,000,000.00, along with the

      protocol to accomplish           that Settlement        which   the Parties    believe   is a fair and reasonable

      resolution     of the   dispute, and all   of which    is subject to Court approval.

                B.   Raymond       James'enial of Wrongdoing                and Liability

                Throughout       the course   of the Actions,     Raymond James has denied and continues to deny

      each, any and all allegations of wrongdoing,              fault, liability or damage whatsoever        asserted in the

      Actions.       Raymond       James has also denied, inter alia, the allegations               that Plaintiffs     or the

      Settlement Class have suffered damages or that Plaintiffs or the Settlement Class were harmed by

      the conduct alleged in the Actions.

                Raymond        James enters into this Stipulation         to eliminate the uncertainties,          burden   and

      expense     of further litigation.      Nothing in this Stipulation      shall be construed     as an admission        by

      either Raymond          James or any       of the   Released Parties of any wrongdoing,           fault, liability,    or

      damages whatsoever,          or as an admission that the claims against them can be pursued as a class

      action except for the purposes          of this   Settlement.

                C. Claims of Plaintiffs and Benefits of Settlement

                Plaintiffs believe that the claims asserted in the Actions have merit.                Plaintiffs, however,

      recognize      and acknowledge          the expense      and length    of   continued    proceedings    necessary      to

      prosecute the Actions against Raymond                 James through     trial and appeals.     Plaintiffs have also

      taken into account the uncertain           outcome and the risk of any litigation.          In particular,     Plaintiffs

      have considered the inherent problems               of proof    and possible defenses to the claims asserted in

      the Action, including        the defenses asserted by Raymond James during the litigation, settlement

      negotiations     and mediation       proceedings,     as well as the likelihood that RJA could prevail in its

      class certification appeal.        Plaintiffs have therefore determined          that the Settlement     set forth in
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 5 of 69




      this Stipulation     is fair, adequate,         reasonable,   and in the best interest     of the   intended     Settlement

      Class.

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED,

               By and among Lead Plaintiffs, on behalf of themselves                        and on behalf     of the     intended

      Settlement Class, and Raymond James, by and through their respective undersigned                               counsel that,

      subject to the approval           of    the Court pursuant        to Rule 23(e) of the Federal Rules               of   Civil

      Procedure, in consideration            of the   benefits flowing to the Settling Parties from the Settlement set

      forth herein, the Action and the Released Claims as against the Released Parties shall be finally

      and fully compromised,           settled, and released, and the Actions shall be dismissed with prejudice

      as to all Parties, upon and subject to the terms and conditions                of this   Stipulation, as follows.

          1.   Definitions

               In addition       to the terms defined above, the following                 capitalized    terms, used in this

      Stipulation shall have the meanings specified below.

               1.1       "Actions" collectively refers to the Brink Case and the Wistar Case.

               1.2       "Administrative        Costs" means the reasonable costs and expenses associated with

      providing      notices    of   the Settlement       to the Settlement      Class and otherwise        administering        or

      carrying out the terms          of the Settlement.         Such costs may include, without           limitation:    escrow

      costs, the costs of publishing          the summary      notice, the costs   of printing   and mailing the Notice, as

      directed by the Court, and the costs              of allocating   and distributing   the Net Settlement Fund to the

      Authorized     Claimants.       Such costs do not include legal fees. For purposes             of the Brink Subclass,

      "Administrative          Costs" shall also include            the reimbursement       of   the reasonable        costs and

     expenses incurred in connection with providing the Notice                     of Certification of Class Action to the

     Brink Subclass.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 6 of 69




                 1.3       "Allocation" means the plan and formula for allocating the Settlement Fund to

      Authorized       Claimants    after payment     of Administrative        Expenses, Taxes and Tax Expenses, and

      such attorneys'ees,          costs, expenses, and interest as may be awarded by the Court, as set forth in

      ) 2 below.
              1.4          "Authorized    Claimant" means any intended              Settlement     Class Member who is a

      Claimant      and    whose     claim   for recovery      has been        allowed   pursuant    to the terms    of   the

      Stipulation, the exhibits hereto and any order           of the Court.

              1.5         "Brink Case" means the above-captioned                 lawsuit, Brink v. Raymond James and

      Associates, Inc., 0:15-cv-60334 (S.D. Fl. filed Feb. 17, 2016).

              1.6         "Brink Subclass" means, as ordered by the Court for settlement purposes only, all

      former and current Customers               of RJA   in the United    States and its territories who executed a

      "Passport Agreement" and owned a Passport Account, and from whom RJA deducted, retained,

      and/or charged a per transaction           "Processing Fee" or "Misc. Fee" on transactions involving "Fee

      Investments"        at any time between       February      17, 2010 and March 31, 2017 (the "Brink Class

      Period" ). Excluded from the Brink Subclass are RJA, its parents, subsidiaries, affiliates, officers

      and directors,      any entity in which RJA has a controlling               interest, all Customers     who make a

     timely selection to be excluded, any Customer whose financial                       advisor paid all or part    of the

      Processing Fee on any           of their   trades, governmental      entities, all judges assigned to hear any

     aspect of this litigation, as well as their immediate              family members,       and any   of the foregoing's

     legal heirs and assigns and RJA's employees,                 authorized    representatives,    financial advisors, and

     all persons       who have released         their Passport     account claims against RJA, as well as their

     immediate family members, and any              of the foregoing's     legal heirs and assigns.

              1.7         "Business Day" means any day except Saturday or Sunday or any other day on

     which national banks are authorized            by law or executive order to close in the State         of Florida.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 7 of 69




                  1.8     "Claimant" means any Settlement Class Member to whom a check is transmitted

      in such form and manner, and within such time, as the Court shall prescribe.

                  1.9     "Claims" means any and all manner of claims, demands, rights, causes of action

      and liabilities,     of every    nature    and description        whatsoever,      which     may be asserted    in any

      capacity, whether based in law or equity, arising under federal, state, local, statutory, or common

      law, or any other law, rule or regulation,           including both known and Unknown              Claims.

                  1.10 "Class Counsel"             means        Day   Pitney/Richman        Greer,     Blum    Law    Group,

      Herskowitz        Shapiro, PLLC, Sodhi Spoont, PLLC, and Hanley Law, P.A.

                1.11      "Defendants" or "Raymond James" collectively refers to Raymond                           James and

      Associates,       Inc. ("RJA"), Raymond            James Financial      Services, Inc. ("RJFS") and Raymond

      James Financial Services Advisors, Inc. ("RJFSA").

                1.12      "Defense Counsel" refers to Buchanan Ingersoll & Rooney PC.

                1.13      "Effective Date" means the first date by which all of the events and conditions

      specified in $ 10.3 of the Stipulation have been met and have occurred.

                1.14      "Escrow Account" means an interest bearing escrow account established by the

      Claim Administrator..           The Escrow Account shall be managed                   by the Claim Administrator,

      subject to the Court's supervisory           authority,    for the benefit   of Plaintiffs   and the Settlement Class

      in accordance with the terms        of the    Stipulation and any order        of the Court.

               1.15       "Final" when referring to the Final Judgment means exhaustion of all possible

      appeals, meaning (i) if no appeal or request for review is filed, the day after the date                 of expiration

      of any   time for appeal or review        of the   Final Judgment,     and (ii)   if an   appeal or request for review

      is filed, the day after the date the appeal or request for review is dismissed, or the Final Judgment

      is upheld    on appeal or review in all material             respects, and is not subject to further review on

      appeal or by certiorari or otherwise; provided, however, that any dispute or appeal relating solely
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 8 of 69




      to the amount,    payment       or allocation of attorneys'ees               and expenses,        shall have no effect on

      finality for purposes   of determining        the date on which the Final Judgment becomes Final.

               1.16 "Final Judgment(s)"              means the order(s) and judgment(s)                   to be entered by the

      Court finally    approving      the Settlement       and dismissing           the Actions,        materially    in the form

      attached hereto as Exhibit      B.

              L17      "Lead Plaintiffs" or "Plaintiffs" collectively refers to Jyll Brink                      ("Brink" ), Caleb
      Wistar ("Wistar") and Ernest Mayeaux ("Mayeaux").

               L18     "Notice" means the Notice of Pendency and Proposed Settlement of Class Action

      and Settlement    Hearing Thereon, which is to be sent to Settlement Class Members substantially

      in the forms attached hereto as Exhibits A-1 and               A-2.

              L19      "Opt-Out" means any one of, and "Opt-Outs" means all of, any Person(s) who

      otherwise would be Settlement Class Members and have timely and validly requested exclusion

      from the Settlement Class in accordance with the provisions                     of the    Preliminary      Approval    Order

      and the Notice given pursuant        thereto or otherwise opted out in accordance with the notice sent

      to class members in the Brink case.

              L20      "Person" means         individual,         corporation,      fund,     limited     liability   corporation,

      professional     corporation,      limited      liability     partnership,      partnership,         limited     partnership

      association, joint stock company,            estate, legal representative,       trust, unincorporated          association,

      government     or any political subdivision        or agency thereof, and any business or legal entity and

      their spouses, heirs, predecessors, successors, representatives,                or assigns.

              1.21     "Preliminary     Approval       Order" means the proposed order preliminarily                    approving

      the Settlement    and directing      notice thereof to the Settlement                 Class substantially       in the form

      attached hereto as Exhibit A.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 9 of 69




                  1.22     "Released      Claims"       means       any     and    all claims,   counterclaims,         cross-claims,

      demands,       rights, causes     of action,      suits, proceedings,         claims for contribution,      damages,       costs,

      expenses and attorneys'ees,               and liabilities,     of every     nature and description whatsoever,          whether

      based in law, equity or otherwise, on federal, state, local, statutory or common law, or any other

      law, rule or regulation,          including     both known claims and Unknown                 Claims, that have been or

      could have been asserted in any forum by the Settlement Class Members, or any                                   of them, or the

      successors or assigns         of any of them,        whether directly, indirectly, representatively,              derivatively,

      or in any other capacity against any of the Released Parties, which arise out of, or relate in any

      way, directly or indirectly,          to the allegations,           transactions,   facts, events, matters, occurrences,

      acts, representations         or omissions         involved,     set forth, referred       to, or that could have been

      asserted, in the Actions, including without limitation,                      claims for negligence, breach          of contract,

      and violations      of any   federal or state regulatory rule or securities law, arising out of, based upon

      or relating in any way to Raymond James's "Processing Fees", "Handling and Postage Fees",

      "Handling Fees", sometimes described as "Miscellaneous Fees" and "Misc.                                Fees."

                  L23     "Released Parties" means RJA, RFJS, and RJFSA, along with their respective

      past or present subsidiaries,         parents, affiliates, successors, predecessors,              shareholders,       creditors,

      officers, directors,        employees,        insurers,   reinsurers,       professional   advisors,    financial     advisors,

      attorneys,    agents, and any firm, trust, corporation                  or other entity in which it has a controlling

      interest.

                  L24     "Releasing Parties" means (i) Lead Plaintiffs, each and every Settlement                              Class

      Member        and    each    of   their     respective       parent     entities,   associates,   affiliates,     subsidiaries,

     predecessors,        successors, assigns, attorneys,            immediate       family members,      heirs, representatives,

     administrators,       executors, devisees, legatees, and estates.

                  1.25    "Settlement" means the settlement contemplated by this Stipulation.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 10 of
                                      69



               L26       "Settlement     Administrator"     means   American         Legal Claims    Services OR [the

     company       or companies        selected by Class Counsel,          agreed    upon   by Defense Counsel,       and

     approved by the Court to administer the settlement process]. The Settlement Administrator                       shall

     perform the duties set forth in this Stipulation and any order               of the Court.

               1.27       "Settlement     Amount"      means   the principal       amount   of fifteen   million   dollars

     ($ 15,000,000.00), plus interest. The Settlement Amount includes all Administrative                    Costs, Class

     Counsel's     attorneys'ees        and expenses,     as allowed by the Court, Settlement             Class Member

     benefits, as well as any other costs, expenses, or fees             of any   kind whatsoever    associated with the

     Settlement.

               L28       "Settlement     Class" collectively     refers to the Brink Subclass            and the Wistar

     Subclass to be certified for settlement purposes only.

               L29       "Settlement Class Member" means any one of, and "Settlement Class Members"

     means all of, the members          of the   Settlement Class(es).

               1.30      "Settlement Fund" means all funds transferred to the Escrow Account pursuant to

     this Stipulation and any interest or other income earned thereon.

              1.31       "Settlement Hearing" means the hearing at or after which the Court will make a

     final decision pursuant      to Rule 23 of the Federal Rules of Civil Procedure as to whether the

     Settlement    contained    in the Stipulation      is fair, reasonable       and adequate,   and therefore,   should

     receive final approval from the Court.

              1.32       "Settling Party" means any one of, and "Settling Parties" means all of, the parties

     to the Stipulation, namely Defendants (as defined herein) and Plaintiffs (on behalf                  of themselves

     and the Settlement Class).

              1.33       "Unknown       Claims" means all claims, demands, rights, liabilities, and causes of

     action   of every    nature and description       which any Settlement         Class Member does not know or


                                                               10
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 11 of
                                      69



     suspect to exist in his, her or its favor at the time          of the release of the Released Parties           which,     if

     known by him, her or it, might have affected his, her or its settlement                         with and release   of the

     Released Parties, or might have affected his, her or its decision not to opt-out or object to this

     Settlement.      With respect to any and all Released Claims, the Settling Parties stipulate and agree

     that, upon the Effective Date, Plaintiffs shall expressly waive, and each                       of the   Settlement Class

     Members shall be deemed to have waived, and by operation                           of the   Final Judgment     shall have

     waived, the provisions, rights and benefits          of California       Civil Code $ 1542, which provides:

                A general release does not extend to claims which the creditor does not know or
                suspect to exist in his or her favor at the time of executing the release, which if
                known by him or her must have materially affected his or her settlement with the
                debtor.

     Plaintiffs shall expressly waive and each            of the    Settlement     Class Members shall be deemed to

     have,     and by operation       of   the Final Judgment         shall     have,    expressly     waived     any and all

     provisions,     rights and benefits conferred by any law             of any state, territory, foreign         country or

     principle     of common     law, which is similar, comparable             or equivalent      to California Civil Code

     $   1542. Plaintiffs and/or one or more Settlement Class Members may hereafter discover facts                            in


     addition    to or different from those which he, she or it now knows or believes to be true with

     respect to the subject matter of the Released Claims, but Plaintiffs shall expressly fully, finally

     and forever settle and release, and each Settlement Class Member, upon the Effective Date, shall

     be deemed to have, and by operation             of the Final   Judgment      shall have, fully, finally and forever

     settled and released, any and all Released Claims, known or unknown,                        suspected or unsuspected,

     contingent or non-contingent,         whether or not concealed or hidden, which now exist, or heretofore

     have existed, upon any theory            of   law or equity now existing or coming into existence in the

     future,    including,   but not limited to, conduct which is negligent,                 intentional,     with or without

     malice, or a breach       of fiduciary   duty, law or rule, without regard to the subsequent                discovery or

     existence     of such   different or additional    facts. Plaintiffs acknowledge,            and the Settlement Class

                                                               11
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 12 of
                                      69



     Members shall be deemed by operation                   of the    Final Judgment        to have acknowledged,            that the

     foregoing waiver was separately bargained for and a key element                         of the    Settlement   of which     this

     release is a part.

              1.34      "Wistar Case" means the above-captioned                        lawsuit,     8'istar v. Raymond James

     Financial Services, Inc., Case No. 0:16-cv-60284 (S.D. Fl. filed Feb. 11, 2016).

              1.35      "Wistar Subclass" means, as ordered by the Court for settlement purposes only,

     all former and current Customers             of RJFS and RJFSA            in the United States and its territories who

     executed a "Passport Agreement"                   and owned      a Passport Account, and from whom                      RJFSA

     deducted,      retained,     and/or     charged    a per transaction         "Processing       Fee" or "Misc. Fee"            on

     transactions     involving      "Fee Investments" at any time between February 11, 2011 and June 30,

     2019 (the "Wistar Class Period" ). Excluded from the Wistar Subclass are RJFS and RJFSA,

     their parents, subsidiaries,           affiliates, officers and directors, any entity in which RJFS or RJFSA

     has a controlling          interest,   all Customers     who make a timely              selection to be excluded,           any

     Customer whose financial advisor paid all or part                     of the Processing Fee        on any    of their    trades,

     governmental       entities, all judges assigned to hear any aspect                  of this   litigation,   as well as their

     immediate      family members,           and any    of the foregoing's           legal heirs and assigns; and RJFS or

     RJFSA's employees, authorized                representatives,        financial    advisors, and all persons who have

     released their Passport account claims against RJFS or RJFSA, as well as their immediate                                 family

     members, and any           of the foregoing's     legal heirs and assigns.

         2. The Allocation of the Settlement Amount

             2.1        The Settlement Amount will be allocated approximately                         twenty percent (20%) for

     the Settlement      of the Brink Case        and approximately          eighty percent (80%) for the Settlement               of

     the Wistar Case, after payment               of    Administrative       Expenses, Taxes and Tax Expenses, and

     attorneys'ees,       costs, expenses, and interest as may be allocated and awarded by the Court


                                                                     12
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 13 of
                                      69



                2.2     Each Authorized        Claimant shall receive a cash payment (via check) for his/her/its

     share   of   the Net Settlement       Amount,         and the formula        for allocating     the Settlement         Fund to

     Authorized       Claimants after payment            of Administrative      Expenses, Taxes and Tax Expenses, and

     such reasonable attorneys'ees,            costs, expenses, and interest as may be awarded by the Court is

     as follows:        For each trade that was made, the customer                          paid various    Processing       and/or

     Miscellaneous       Fees ranging from $ .01 to over $ 50.00, while most fees were either $9.95, $ 15.00

     or $30.00. For purposes         of distribution, trades       will be categorized by the amount              of fee   incurred

     by the customer.         Trades resulting      in   fees from $ .01 to 9.95 are Category 1; Trades resulting in

     fees from $9.96 to $ 15.00 are Category 2; Trades resulting                          in fees from $ 15.01 or greater are


     Category      3. The Net     Settlement     Amount        will be distributed         based upon the number           of trades

     that each customer made and the amount                   of the Processing Fee          and/or Miscellaneous          Fee paid

     for each trade. For each trade resulting in a Category I fee, the Authorized                        Claimant will receive

     a refund     of a base   amount.   For each trade resulting            in a Category     2 fee, the Authorized Claimant

     will receive a refund        of the base amount           multiplied     by two, and for each trade resulting              in a


     Category 3 fee, the Authorized         Claimant will receive a refund                 of the base   amount multiplied         by

     four.   The base amount will be calculated using the following formula: Base Amount = Total

     Amount      of Funds to Be Distributed/((number              of Category      1    Trades) + (2*(number of Category 2

     Trades)) + (4* (number of Category 3 Trades))).

         3. The       Settlement Consideration

                3.1     In consideration       of   the full and final release, settlement               and discharge        of   all

     Released Claims against the Released Parties, Defendants                          shall, no later than ten   (10) Business

     Days after the entry        of a   Preliminary        Approval     Order, pay the Settlement           Amount,        by wire

     transfer or check, to the Escrow Account, provided that the Settlement Administrator                             shall have




                                                                   13
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 14 of
                                      69



     provided    Defense Counsel with complete wire and transfer information                       and instructions        and a

     completed Form W-9 at least three (3) business days prior to the date                    of such    payments.

              3.2     In additional consideration         of the   full and final release, settlement       and discharge     of

     all Released Claims against the Released Parties, RJA and                      RJFS shall also revise the Passport

     Account Agreement         terms and other disclosures              and information       provided    to all current and

     future Passport Account clients effective July 1, 2019 to remove the following language:

              Processing Fees are not commissions but are to defray the expenses incurred in
              facilitating the execution and clearing of Client's portfolio transactions. The
              actual expenses incurred by [Name of Entity] for any given transaction may be
              less than or greater than the Processing Fee.

     RJA and RJFS shall also include the following disclosure related to Processing Fees in Passport

     Account agreements:

              The Passport Accounts are investment advisory accounts that include an advisory
              fee on the assets in your account and a per transaction charge (the "Transaction
              Fee") that generates additional revenue and may result in profit to Raymond
              James. The Transaction Fee is $ 15.00 per transaction, except for certain Non-
              Partner Mutual Fund purchases, which are subject to a $40.00 transaction fee.
              Transaction Fees do not apply to ERISA plans. The applicable standard advisory
              fee is reflected in the schedule below.


              The Parties agree that the negotiated additional                and deleted language provided for above

     is additional   non-monetary        relief being provided to the Settlement Class. Plaintiffs and Class

     Counsel agree and stipulate that the inclusion                 of this    additional   language     and deletion   of the

     specified language       provides    a description     of     the Passport processing        and handling       fees in a

     manner     that is clear, unambiguous        and provides           a reasonable       and adequate     description     for

     understanding    how such fees, in whole or in part, may be used by Raymond James.

              3.3     Under     no circumstances      will Raymond              James, be required         to pay, or cause

     payment of, more than the Settlement Amount pursuant                     to this Stipulation and the Settlement for

     any reason whatsoever,       including,    without     limitation,       as compensation    to any Settlement Class


                                                                   14
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 15 of
                                      69



     Member or in payment            of any fees or expenses         incurred by any Settlement             Class Member or

     Class Counsel.

           4. Handling and Disbursement of Funds by the Settlement Administrator

              4.1        No monies will be disbursed          from the Settlement           Fund until aAer the Effective

     Date, except (a) as provided in $ 7.2 below; and (b) to pay Taxes and Tax Expenses (as defined

     in   $ 5.1 below) on the income earned by the Settlement Fund. Taxes and Tax Expenses shall be

     paid out      of   the Settlement    Funds     and shall    be considered         a cost of administration            of the

     Settlement and shall be timely paid by the Settlement Administrator                      on prior Order     of Court.

              4.2        The Settlement       Administrator     shall     invest the Settlement         Fund    in short     term

     instruments    backed by the full faith and credit          of the    United States Government            or fully insured

     by the United States Government             or an agency thereof, and shall reinvest the proceeds of these

     instruments    as they mature in similar instruments            at their then-current      market rates. Defendants,

     their counsel, and the other Released Parties shall have no responsibility                     for, interest in, or any

     liability whatsoever        with respect to any investment           or management         decisions executed by the

     Settlement     Administrator.       The Settlement       Administrator        shall     bear ail risks related        to the

     investments        of   the Settlement    Amount     in accordance        with    the guidelines       set forth in this

     paragraph.

              4.3        The Settlement       Administrator     shall not disburse         the Settlement      Fund except as

     provided in this Stipulation or by an order         of the Court.

          5. Taxes

              5.1        The Settling Parties and the Settlement Administrator                agree to treat the Settlement

     Fund as being at all times a "qualified settlement              fund" within the meaning           of Treas. Reg. Sec.

     1.468B-I.      In addition,      the Settlement      Administrator        shall   timely    make    such elections        as

     necessary or advisable         to carry out the provisions           of this $ 5.1, including       the "relation-back


                                                                15
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 16 of
                                      69



     election" (as defined in Treas. Reg. Sec. 1.468B-1) back to the earliest permitted                            date.     Such

     elections shall be made in compliance with the procedures                      and requirements      contained        in such

     regulations.      It shall be the responsibility            of Class   Counsel to timely and properly prepare and

     deliver the necessary documentation               for signature by all necessary parties, and thereafter to cause

     the appropriate     filing to occur.

              5.2        For the purpose of $ 468B of the Internal Revenue Code of 1986, as amended, and

     the regulations        promulgated        thereunder,   the "administrator"       shall be Class Counsel           or their

     designee.      Class Counsel or their designee shall timely and properly file all informational                          and

     other tax returns necessary or advisable with respect to the Settlement Fund (including without

     limitation     the returns    described in Treas. Reg. Sec. 1.46&B-2(k)). Such returns (as well as the

     election described in $4.1(a) hereof) shall be consistent with this $ 4.1 and in all events shall

     reflect that all Taxes (including any estimated Taxes, interest or penalties) on the income earned

     by the cash portion       of the   Settlement Fund shall be paid out          of the   Settlement Fund.

              5.3       All Taxes (including            any estimated        Taxes, interest or penalties)      arising      with

     respect to the income earned by the Settlement Fund, including any Taxes or tax detriments that

     may be imposed          upon Defendants           or their counsel with respect to any income earned by the

     Settlement      Fund    for any period during               which    the Settlement    Fund    does not qualify         as a

     "qualified settlement fund" for federal or state income tax purposes                    ("Taxes" ), and   expenses and

     costs incurred in connection with the operation and implementation                        of $ 5.1 (including,    without

     limitation,    expenses      of tax   attorneys    and/or    accountants    and mailing    and distribution      costs and

     expenses or penalties          relating    to filing (or failing to file) the returns described in this ("Tax

     Expenses" ), shall be paid out of the Settlement Fund, as appropriate.                     Defendants,    their counsel,

     and the other Released Parties shall have no liability or responsibility                      for the Taxes or the Tax

     Expenses.       Taxes and Tax Expenses shall be treated as, and considered                           to be, a cost        of

                                                                     16
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 17 of
                                      69



     administration         of the Settlement      and shall be timely paid out              of the   Settlement        Fund without

     prior order from the Court.            The Settlement Administrator              shall be obligated             (notwithstanding

     anything     herein to the contrary) to withhold           from distribution      to Authorized Claimants any funds

     necessary to pay such amounts,               including    the establishment       of adequate         reserves for any Taxes

     and Tax Expenses (as well as any amounts                    that may be withheld           under Treasury Regulation                   $

     1.468B-2(1)(2)). Defendants,                 their counsel,    and the other          Released        Parties     shall    have no

     responsibility       for, interest in, or any liability whatsoever           with respect to the foregoing provided

     in this.     The Settling Parties agree to cooperate with each other, and their tax attorneys                                    and

     accountants, to the extent reasonably necessary to carry out the provisions                           of this Section.

         6. Releases and Covenants Not to Sue and Bar Order

                6.1        Upon the Effective Date, the Releasing                Parties, on behalf of themselves,                  their

     successors and assigns, and any other Person claiming (now or in the future) through                                          or on

     behalf of them, regardless           of whether     any such Releasing          Party ever seeks or obtains by any

     means any disbursement            from the Settlement Fund, shall be deemed to have, and by operation                              of

     the Final Judgment           shall have, fully, finally, and forever released, relinquished,                     and discharged

     all Released        Claims against the Released Parties and shall have covenanted                                not to sue the

     Released Parties with respect to all such Released Claims, and shall be permanently                                   barred and

     enjoined from asserting,          commencing,       prosecuting,       instituting,     assisting,     instigating,       or in any

     way participating        in the commencement         or prosecution       of any action      or other proceeding, in any

     forum,     asserting     any Released        Claim, in any capacity,          against     any    of   the Released          Parties.

     Nothing contained herein shall, however, bar the Releasing Parties from bringing any action or

     claim to enforce the terms         of this   Stipulation or the Final Judgment.

                6.2       The Parties agree to entry          of an Order    and Final Judgment             including      a bar order

     provision        providing    that: Any and all claims, counterclaims,                  cross-claims,       demands,         rights,


                                                                   17
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 18 of
                                      69



     causes   of action,     suits, proceedings,        claims for contribution,          damages,      costs, expenses     and

     attorneys'ees,     and liabilities,   of every     nature and description whatsoever,             whether based in law,

     equity or otherwise,       on federal, state, local, statutory,        or common law, or any other law, rule, or

     regulation,    including both known claims and Unknown                   Claims, against the Defendants or any          of

     the Released Parties, that arise out       of the    Settled Claims or that relate to the facts upon which the

     Actions were brought or could have been brought shall be permanently                           barred and enjoined from

     prosecution.

           7. Administration and Calculation of Claims, Final Awards and Supervision                                       and
              Distribution of the Settlement Fund

              7.1      Under the supervision       of Class Counsel, acting           on behalf      of the Settlement Class,

     and    subject to such supervision           and     direction    of   the Court      as may be necessary            or as

     circumstances     may require, the Settlement Administrator               shall administer,      calculate, and oversee

     distribution   of the   Net Settlement Fund (as defined below) to Authorized                    Claimants.

              7.2      The Settlement Fund shall be applied as follows:

                       (a)       To pay the Taxes and Tax Expenses described in above;

                       (b)       To pay Administrative        Costs;

                       (c)       To pay Class Counsel's attorneys'ees                 and expenses and payments        to the

     Lead Plaintiffs for reimbursement         of their    time and expenses (the "Fee and Expense Award" ), to

     the extent allowed by the Court; and

                       (d)       To distribute the balance of the Settlement Fund, that is, the Settlement

     Fund less the items set forth in $ 7.2(a), (b), and              (c) hereof (the "Net Settlement Fund" ), to the

     Authorized     Claimants as allowed by this Stipulation, or the Court.

              7.3      Upon and after the Effective Date, the Net Settlement Fund shall be distributed                       to

     Authorized     Claimants     in accordance     with the terms          of this   Stipulation     and any orders   of the

     Court.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 19 of
                                      69



                7.4        This is not a claims-made     settlement,     and    if all conditions of the Stipulation are

     satisfied and the Final Judgment              becomes Final, no portion of the Settlement                   Fund will be

     returned     to Defendants.       Defendants,   their counsel, and the other Released Parties shall have no

     responsibility        for, involvement     in, interest     in, or liability     whatsoever         with   respect to the

     Allocation,       the investment      or distribution     of   the Net Settlement           Fund,     the determination,

     administration,        or calculation of claims, the payment or withholding                of Taxes or Tax Expenses,

     or any losses incurred in connection therewith.                No Person shall have any claims against Class

     Counsel, Defense Counsel, the Settlement Administrator                    or any other agent designated by Class

     Counsel       based     on distribution    determinations        made     substantially     in accordance        with      this

     Stipulation and the Settlement contained herein, the Allocation, or orders                     of the Court.

                7.5        If any   funds remain in the Net Settlement Fund by reason               of uncashed checks, or

     otherwise,       after the Settlement Administrator         has made reasonable           and diligent     efforts to have

     Class Members who are entitled to participate in the distribution                  of the Net Settlement        Fund cash

     their distribution      checks, then any balance remaining          in the Net Settlement           Fund six   (6) months

     after the initial distribution      of such   funds shall be used:      (i) first, to pay any additional notice            and

     administration        costs incurred in administering        the Settlement;      and (iii) second, to make a pro

     rata distribution       to Class Members who cashed their checks from the initial distribution,                         after

     payment      of the    estimated costs or fees to be incurred in administering               the Net Settlement Fund

     and in making this second distribution,            if such second       distribution      is economically      feasible.     If

     six (6) months after such second distribution,            if undertaken, or if such second distribution is not

     undertaken,      any funds shall remain in the Net Settlement Fund after the Settlement Administrator

     has made reasonable and diligent efforts to have Class Members who are entitled to participate in

     this Settlement        cash their checks, any funds remaining              in the Net Settlement           Fund shall be




                                                                 19
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 20 of
                                      69



     donated in equal parts to Dade Legal Aid, Legal Aid                    Society of Palm Beach County, and Bay

     Area Legal Services.

            8. Class Counsel's Attorneys'ees                  and Reimbursement         of Expenses

               8.1      Class Counsel may submit an application                   or applications (the "Fee and Expense

     Application" ) for distributions           from the Settlement       Fund to Class Counsel for (i) an award               of

     reasonable      attorneys'ees       up to     40% of the Settlement Fund, on which Defendants                      take no

     position; (ii) reimbursement         of reasonable costs       and expenses, including the fees and expenses              of

     experts and/or      consultants,      incurred       in connection    with     prosecuting   the Actions,        on which

     Defendants      take no position; and (iii) reasonable            payments     to the Lead Plaintiffs      of $ 75,000 to

     Jyll Brink, and $25,000 to each             of the   other two Lead Plaintiffs for reimbursement            of their   time

     commitment,       participation     in the litigation,    in connection      with the Actions and for accepting the

     risk   of exposure to a cost       judgment      if Plaintiffs did not prevail, on which amounts Defendants

     take no position.

               8.2      Except as otherwise provided in this paragraph,                 the attorneys'ees       and expenses

     awarded by the District Court shall be paid to Class Counsel from the Settlement                             Fund within

     seven (7) Business Days after the Effective Date.                    Any amounts       awarded      by the Court to the

     Lead Plaintiffs for reimbursement             of their   time and expenses shall also be paid within seven (7)

     Business Days after the Effective Date.

               8.3     The procedure           for, and allowance      or disallowance     by the Court of, the Fee and

     Expense Application       are not a condition          of the Settlement set     forth in this Stipulation       and are to

     be considered       by the        Court     separately    from    the Court's       consideration     of   the    fairness,

     reasonableness,     and adequacy          of the Settlement set forth         in this Stipulation.     Any order       of or

     proceedings     relating to the Fee and Expense Application,                 or any objection to, motion regarding

     or appeal from any order or proceedings relating thereto or reversal or modification thereof, shall

                                                                  20
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 21 of
                                      69



     not operate to modify, terminate          or cancel this Stipulation,      or affect or delay the finality    of the

     Final Judgment       or the releases contained therein or any other orders entered pursuant                  to this

     Stipulation.

              8.4       Any award    of attorneys'ees       and/or expenses to Class Counsel or reimbursement

     payments       to the Lead Plaintiffs shall be paid solely from the Settlement Fund and shall reduce

     the settlement consideration         paid to the Settlement Class accordingly.         Defendants    shall have no

     responsibility    for payment of Class Counsel's attorneys'ees              and expenses or other awards to the

     Lead Plaintiffs beyond the obligation            of Defendants to     fund the Settlement      Amount as set forth

     above.     The Released Parties shall have no responsibility              for, and no liability whatsoever       with

     respect to, any payments       to Class Counsel, the Lead Plaintiffs, the Settlement Class and/or any

     other Person who receives payment from the Settlement Fund.

         9. Class Certification

              9.1       In the Final Judgment,        the Settlement Class shall be certified for purposes        of this

     Settlement, but in the event that the Final Judgment does not become Final or the Settlement fails

     to become effective for any reason, the Parties reserve all their rights on all issues.                          For

     settlement purposes only, in connection with the Final Judgment,                  Defendants    shall consent to (i)

     the appointment      of Plaintiffs   as the class representatives,       (ii) the appointment    of Class   Counsel

     as class counsel, and (iii) the certification         of the Settlement Class       pursuant    to Rules 23(a) and

     (b)(3) of the Federal Rules of Civil Procedure.

              9.2       Upon the entry     of Final   Judgment     and the time period for any and all appeals has

     expired, RJA shall move for the lifting             of the   stay   of appeal   at the Court    of Appeals for    the

     Eleventh Circuit and the dismissal        of the appeal.

         10. Conditions of Settlement, Effect of Disapproval, Cancellation Or Termination




                                                              21
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 22 of
                                      69



                10.1   Plaintiffs, on behalf      of the Settlement Class,   and Defendants    shall each have the

     right to terminate the Settlement and Stipulation          by providing written notice    of his or   its election

     to do so    ("Termination     Notice" ) to all other Settling Parties within thirty (30) calendar days of

     the following:

                       (a)       entry   of a   Court order declining to enter the Preliminary        Approval     Order

     in any material respect;


                       (b)       entry   of a Court order refusing to    approve this Stipulation     in any material

     respect;

                       (c)       entry   of a Court order declining        to enter the Final Judgment           in any

     material respect;

                       (d)       entry   of an order by which the Final      Judgment    is modified or reversed in

     any material respect by the Court, the Court          of Appeals   or the United States Supreme Court.

                10.2   Raymond      James shall have the right to terminate        this Stipulation    rendering    this

     Stipulation   and Settlement        void, without    penalty to Raymond     James, and the Parties shall be

     returned to their status prior to entering into this Stipulation        as set forth in Paragraph     10.5, in the

     event that the Settlement       Administrator       receives timely and valid requests for exclusion from

     more than five hundred ( 500) Opt Outs.

                10.3   The Effective Date of this Stipulation shall not occur unless and until each of the

     following events occurs and shall be the date upon which the last in time             of the following      events

     occurs:

                       (a)       The Court has entered the Preliminary        Approval    Order attached hereto as

     Exhibit A or an order containing materially the same terms;

                       (b)       The Settlement Fund has been paid into the Escrow Account;




                                                              22
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 23 of
                                      69



                           (c)       The Court has approved the Settlement, following notice to the Settlement

     Class and the Settlement Hearing, and has entered the Final Judgment; and

                           (d)       The Final Judgment has become Final as defined above.

               10.4        Upon the occurrence              of   the Effective Date, any and all interest              or right of

     Defendants       in   or to the Settlement Fund, if any, shall be absolutely and forever extinguished,

     except as set forth in this Stipulation.

               10.5        If any of the      conditions specified above in $ 10.3 are not met, or in the event that

     this Stipulation       is not approved          by the Court, or the Settlement             set forth in this Stipulation    is

     terminated     or fails to become effective in accordance with its terms, then this Stipulation shall be

     canceled and terminated,              unless all     of the Settling Parties         agree in writing to proceed with this

     Stipulation.     None       of the   Settling Parties, or any         of them,   shall have any obligation whatsoever to

     proceed under any terms other than those provided for and agreed herein.                               If any   Settling Party

     engages in a material breach               of the    terms hereof, any other Settling Party, provided that it is in

     substantial    compliance            with the terms         of   this Stipulation,     may terminate    this Stipulation    on

     notice to all the Settling Parties.

               10.6        In the event the Stipulation               shall terminate,    or be canceled, or shall not become

     effective for any reason, the Settling Parties shall be restored to their respective positions in the

     Action immediately            prior to April 4, 2019 and they shall proceed in all respects as if the

     Stipulation    had not been executed and the related orders had not been entered, and in that event

     all   of their respective claims            and defenses          as to any issue in the Actions shall be preserved

     without prejudice.

               10.7        In the event that the Stipulation             is not approved by the Court or the Settlement set

     forth in this Stipulation            is terminated     or fails to become effective in accordance with its terms,

     the terms and provisions              of this   Stipulation,      except as otherwise provided herein, shall have no


                                                                         23
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 24 of
                                      69



     further force and effect with respect to the Settling Parties and shall not be used in the Actions or

     in any other proceeding           for any purpose, and any judgment              or order entered by the Court in

     accordance with the terms         of this   Stipulation   shall be treated as vacated, nunc pro tune.

         In the event the Stipulation          shall be terminated,      or be canceled, or shall not become effective

     for any      reason,     within   seven     (7) Business      Days      (except as otherwise           provided   in the

     Supplemental       Agreement)      aAer the occurrence        of such     event, the Settlement        Fund, less taxes,

     any Administrative         Costs which have either been disbursed or are chargeable shall be refunded

     by the Settlement        Administrator      to Defendants,        plus accrued interest by check or wire transfer

     pursuant    to written instructions       from Defendants.          At the request     of Defendants,    the Settlement

     Administrator      or its designee shall apply for any tax refund owed on the Settlement Fund and

     pay the proceeds,         after deduction     of   any fees or expenses        incurred      in connection    with such

     application(s) for refund, to Defendants pursuant to written direction from the Defendants.

         11.No     Admission of Liability or Wrongdoing

                11.1    The Settling Parties covenant and agree that neither this Stipulation, nor the fact

     nor any terms      of    the Settlement,     nor any communication            relating    thereto, is evidence     or an

     admission    or concession by any Defendant or any of the Released Parties, of any fault, liability

     or wrongdoing       whatsoever,     as to any facts or claims alleged or asserted in the Action, or any

     other actions or proceedings,            or as to the validity or merit of any of the claims or defenses

     alleged or asserted in any such action or proceeding.

                11.2    This Stipulation       is not a finding or evidence        of the     validity or invalidity   of any

     claims or defenses in the Actions, any wrongdoing                     by any Defendant          or any of the Released

     Parties, or any damages or injury to any Settlement Class Member.

     Neither this Stipulation, nor the Supplemental            Agreement,        nor any    of the   terms and provisions   of

     this Stipulation       or the Supplemental      Agreement,        nor any   of the    negotiations   or proceedings    in


                                                                  24
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 25 of
                                      69



     connection therewith,          nor any    of the documents or        statements    referred to herein or therein, nor

     the Settlement,      nor the fact    of the Settlement, nor        the Settlement proceedings,         nor any statement

     in connection      therewith,    (a) shall (i) be argued to be, used or construed as, offered or received

     in evidence      as, or otherwise constitute an admission, concession, presumption,                      proof, evidence,

     or a finding     of any,     liability, fault, wrongdoing,        injury or damages, or       of any   wrongful   conduct,

     acts or omissions on the part          of any Released   Party, or     of any     infirmity   of any   defense, or   of any

     damages to the Plaintiffs          or any other Settlement Class Member, or (ii) otherwise be used to

     create or give rise to any inference or presumption                against any    of the Released Parties     concerning

     any fact or any purported          liability, fault, or wrongdoing        of the Released Parties or        any injury or

     damages to any person or entity, or (b) shall otherwise be admissible,                        referred to or used in any

     proceeding      of any     nature, for any purpose whatsoever;         provided, however, that the Stipulation or

     the Supplemental           Agreement      or the Final Judgment          may be introduced            in any proceeding,

     whether in the Court or otherwise, as may be necessary to argue and establish that the Stipulation

     or Supplemental          Agreement       or Final Judgment        has resjudicata,       collateral    estoppel, or other

     issue or claim preclusion            effect or to otherwise          consummate       or enforce the Settlement           or

     Supplemental       Agreement      or Final Judgment.

         12. Miscellaneous Provisions

              12.1      Except in the event of the filing of a Termination                         Notice pursuant        to this

     Stipulation,     the Settling Parties shall take all actions necessary to consummate                      this agreement

     and agree to cooperate with each other to the extent reasonably                          necessary to effectuate and

     implement      all terms and conditions       of the Stipulation.

              12.2      The Settling Parties and their counsel represent that they will not encourage or

     otherwise      influence    (or seek to influence) any Settlement Class Members to request exclusion

     from, or object to, the Settlement.


                                                                  25
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 26 of
                                      69



               12.3     Each of the attorneys executing this Stipulation, any                of its    exhibits, or any related

     settlement    documents     on behalf    of any    Settling Party hereto hereby warrants and represents that

     he or she has been duly empowered                 and authorized     to do so by the Settling Party he or she

     represents.

               12.4     Plaintiffs     and   Class Counsel        represent     and    warrant        that    the    Plaintiffs   are

     Settlement Class Members and none              of the Plaintiffs'laims           or causes of action against one or

     more Defendants       in the Actions,    or referred to in this Stipulation, or that could have been alleged

     against   one or more Defendants           in the Actions,       have been assigned,             encumbered         or in any

     manner transferred      in whole or in part.

               12.5     Raymond        James shall comply with any and all settlement                        notice requirements

     under the Class Action Fairness Act               of 2005,   including      but not limited to those found in 28

     U.S.C. (1715, with      which the Settlement Administrator               may assist.

               12.6     This Stipulation      and its Exhibits,      together with the Supplemental                    Agreement,

     constitutes   the entire agreement         between     the Settling       Parties related to the Settlement                  and

     supersedes    any prior agreements.          No representations,          warranties     or inducements             have been

     made to or relied upon             by any Settling      Party concerning         this Stipulation,             other than the

     representations,     warranties     and covenants      expressly    set forth herein and in the Supplemental

     Agreement.       Plaintiffs, on behalf   of themselves       and the Settlement Class, acknowledge                  and agree

     that any and all other representations         and warranties       of any    kind or nature, express or implied,

     are specifically disclaimed and were not relied upon in connection with this Stipulation.                               Except

     as otherwise provided herein, each Settling Party shall bear its own costs.

               12.7     This Stipulation may not be modified or amended,                    nor may any         of its   provisions

     be waived, except by a writing signed by all Settling Parties or their counsel or their respective

     successors in interest.


                                                               26
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 27 of
                                      69



               12.8      This Stipulation        shall be binding       upon, and shall         inure to the benefit of, the

     Settling Parties and their respective agents, successors, executors, heirs, and assigns.

               12.9      The headings       herein are used for the purpose             of convenience       only and are not

     meant to have legal effect.

               12.10 This Stipulation may be executed                 in any number         of counterparts       by any    of the

     signatories hereto and the transmission            of an   original signature page electronically            (including by

     facsimile or portable document format) shall constitute valid execution                       of the   Stipulation as    if all

     signatories    hereto had executed the same document.                     Copies     of   this Stipulation     executed in

     counterpart    shall constitute one agreement.

               12.11 This Stipulation, the Settlement, and any                 all disputes arising out         of or   relating in

     any way to this Stipulation,           whether    in contract, tort or otherwise,            shall be governed        by and

     construed in accordance with the laws             of the   State     of Florida    without regard to conflict         of laws

     principles.

              12.12 The Court shall retain jurisdiction                    with   respect      to the implementation           and

     enforcement      of the   terms   of this   Stipulation,   and all parties hereto submit to the jurisdiction                of

     the Court      for purposes       of   implementing        and   enforcing        the Settlement       embodied       in this

     Stipulation.

              12.13 The Stipulation shall not be construed more strictly against one Party                         than another

     merely by virtue      of the fact   that it, or any part    of it,   may have been prepared by counsel for one

     of   the Settling    Parties, it being recognized          that it is the result          of arm'-length      negotiations

     between the Settling Parties, and all Settling Parties have contributed                    substantially    and materially

     to the preparation    of this Stipulation.

              12.14 All agreements by, between or among the Settling Parties, their counsel and their

     other advisors as to the confidentiality           of information       exchanged between or among them shall


                                                                 27
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 28 of
                                      69



     remain    in full force and       effect, and shall survive the execution and any termination                    of   this

     Stipulation and the final consummation           of the Settlement, if finally consummated,            without regard

     to any   of the    conditions   of the Settlement.

               12.15 Any failure by any of the Settling Parties to insist upon the strict performance by

     any other Settling Party        of any of the   provisions    of the   Stipulation   shall not be deemed a waiver

     of any of the      provisions hereof, and such Settling Party, notwithstanding              such failure, shall have

     the right thereafter to insist upon the strict performance              of any   and all   of the   provisions   of this

     Stipulation to be performed by the other Settling Parties to this Stipulation.

              12.16 The waiver, express or implied,               by any Settling Party    of any     breach or default by

     any other Settling Party in the performance             of such    Settling Party     of its   obligations   under the

     Stipulation   shall not be deemed or construed to be a waiver                of any other      breach, whether prior,

     subsequent,       or contemporaneous,     under this Stipulation.

                                               [Signature Pages to Follow]




                                                              28
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 29 of
                                      69




                 IN WITNESS WHEREOF, the parties hereto have caused the Stipulation   to be executed,

       by their duly authorized   attorneys, dated as   of lune J1, 2019.




       Samuel W. Braver
       Florida Bar No. 0539074
       samuel.blavcnp:bi pc.colYl
       G. Calvin Hayes
       Florida Bar No. 558702
       calvin.haves!'ii'bine.corn
       Buchanan Ingersoll & Rooney PC
       401 E. Jackson St., Suite 2400
       Tampa, FL 33602
       Tel: (813) 222-8180
       Fax: (813) 222-8189

              —and—
       Matthew    C. Pilsner (admitted pro hac vice)
       Pa. I.D. No. 314606
      tnatthcw.oi1sner!a'.bine.corn
      Buchanan Ingersoll & Rooney PC
      One Oxford Centre
      301 Grant Street, 20th Floor
      Pittsburgh, PA 15219—1410
      Tel: (412) 562-3921
      Fax: (412) 562-1041

      Counsel for Raymond James & Associates, Inc.; Raymond James Financial Services, Inc.; and
      Raymond James Financial Services Advisors, Inc.




                                                          29
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 30 of
                                      69




       RAYMOND JAMES & ASSOCIATES, INC            RAYMOND JAMES FINANCIAL
       Title/&~ A~       ~4K~ CCk) tJSCL.         SERV/CES, INC.
       Date: Tuba        'lh   Zdk'f              Title:  ~am         FkVl.~ COUM~
                                                                         C
       880 Carillon Parkway                                       .
                                                  Date: +UaJQ (4 zg~Q
       St. Petersburg, Florida 33716              880 Carillon Parkway
                                                  St. Petersburg, Florida 33716




       RAYMOND JAMES FINANCIAL
       SERVICES ADVISORS, INC.
            A.~W
       Title:           wm   ~UEg    gt   COU~L-
       Date:~~&a         (& ZAE I
       880 Carillon Parkway
       St. Petersburg, Florida 33716




                                             30
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 31 of
                                      69



               IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be executed,

     by their duly authorized attorneys, dated as      of June g t 2019.



     Fla. Bar No. 434302
     Nathaniel M. Edenfield
     Fla. Bar No. 91034
     Day Pitney/Richman Greer
     250 Australian Avenue South, Suite 1504
     West Palm Beach, FL 33401
     Telephone: (561) 803-3517
     Facsimile: (561) 790-8756

              —and—
     Manuel A. Garcia-Linares,       Esq.
     Fla. Bar No. 985252
     Mark A. Romance, Esq.
     Fla. Bar No. 0021520
     Day Pitney/Richman Greer
     396 Alhambra Circle
     North Tower, 14th Floor
     Miami, Florida 33134
     Telephone: (305) 373-4000
     Facsimile: (305) 351-8437

     Counsel for Jyll Brink on behalf of herself and each of the Settlement Class Members; and Caleb
     I//'istar and Ernest Mayeaux, on behalf of themselves and each of the Settlement Class Members




     Jyll Brink, on behalf    of herself   and              Ernest Mayeaux, on behalf   of himself   and
     the Settlement Class                                   the Settlement Class




     Caleb Wistar, on behalf     of himself      and
     the Settlement Class




     4848-0828-4311, v.   1




                                                          31
2019-05-29 16:'IO
  Case 0:15-cv-60334-WPD Front Office
                          Document    ?185523801»
                                   179-1             068041319'149?41?900
                                         Entered on FLSD Docket 06/11/2019 Page 32P of1/1
                                                                  69



                     IN Wl 1"NESS WI-IEREOF, the parties hereto have caused the Stipulation            to b«executed,

            by their duly authorized    attorneys, dated as        of May, 2019,



             Gary S. Betensky, Esq.
             Fla. Bar No, 434302
            Nathaniel tvf, I.',denficld
            Fla, I-&ar No. 91034
            Day Pitncy/Richrnan (&reer
            250 Australian Avenue South, Suite 1504
            &Vest Palm Beach, 1'L 33401
            'I'clcphune; (5(l1) 803-3517
            Facsimile: {561)790-8756.

                    —anCI—
           Manuel A. Garcia-Linares, Esq.
           I'la. Bar No, 985252
           Mark A, Romartcc, I-':sq.
           I'la. Bar No, 0021520
           Day Pitney/Richman Greer
           396 Alhambra Circle
           Notch 'I'ower, 14th Floor
           Miami, Florida 33134
           'I'clcphon«. (305) 373-4000
           Facsimile: (305) 351-8437

                                  on behalf of herself an(l each o/''lhe Seltlemenl Class &Members; and Caleb
                     ji'&r,Jyll Brink      'ottnsel




            0'i~far and Ernesl Mayeai&x, on behalf of (bern»elves and each oj (Ae Settlement Class member»




           Ega      ink, on bchalI'of'herself         and              Ernest Mayeaux, on behalf   of himself   and
                   ttlernent Class                                     the Settlement Class

           Date:                                                       Date:


           Caleb Wistar, on hehal1      of himself          and
           thc Settlement Class

           Date:


           4848-0828-431i,   v,   'I




                                                                  31
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 33 of
                                      69


                       IN WITNESS WHEREOI', the parties hereto have caused thc Stipulation              to be executed,

       by their duly authorized               attorneys, dated as   of May, 2019.


       Gary S. Hetensky, I-";sq.
       Fla, Bar No, 434302
       Nathaniel M, Edent&eld
       Fla. Bar No, 91034
       Day I'itney/Richman    Greer
       250 Australian Avenue South, Suite 1504
       West Palm Beach, FL 33401
       Telephone: (S61) 803-3517
       Facsimile; (561) 790-8756




       Manuel A. Garcia-L.inares, Fsq,
       I la. Bar No, 985252
       Mark. A, Romance, Esq.
       Fla. Har No, 0021520
       Day Pitney/Riclunan Greer
       396 Alhambra Circle
       North Tower, 14th Floor
       Miami, I lorida 33134
       Telephone; (30S) 373-4000
       Facsimile: (305) 351-8437

       Counsel for Jyll Brin/r on behalf of'/zerself'andeach of the Settlement Class Members; and Caleb
       II'istar and I'rnest Mayeaux, on behalf'of themselves and each of the Settlement Class Members




       .Iyll   Brink, on behalf           of hersell'and                  Frnest Mayeaux, on behalf of himself and
       tlat~
               0   ctt tc ttqent                                          the Settlement Class

       Date                                                               Date;



       Caleb,                          b~clf of himself    and
       the Settl ment C ass

       Date:                 5     gQ        jf
       4848-D828-4311,         v   1




                                                                     31
       Case          0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 34 of
          IN WITNESS WI-IEREOF, the parnes hereto have caused the Stipulation to be executed,

by   their duly authonzed attorneys, dated as of May, 2019,
                                                                                              69

Gary S Betensky, Esq.
Fla Bar No. 434302
Nathamel M Edcnfield
Fla. Bar No. 91034
Day Pitney/Richman Greer
250 Australian Avenue South, Suite 1504
West Palm Beach, FL 33401
Telephone: (561) 803-3517
Facsimile. (561) 790-8756




Manuel A, Garcia-Lmares, Esq.
Fla. Bar No. 985252
Mark A, Romance, Fsq.
Fla. Bar No. 0021520
Day Pitney/Richman Gicer
396 Alhambra Circle
North Tower, 14th Floor
Miami, Florida 33134
Telephone (305) 373-4000
Facsimile. (305) 351-8437

Counsel for Jyll Bmnk on behalf of herself and each of the Settlement Class Members; and Caleb
Wtstar and Ernest Mayeaux, on behalf of themselves and each of the Settlement Clast Meoibers




Jyl I Brink, on behalf   of herself   and         Ilrncst Mayeaux, on behalf of himself   nd
the Settlement Class

Date                                                                                      /y/    P
Caleb Wistar, on behalf     of himself      and
the Settlement Class

Date


4848-0828-4311, v   1




                                                                                                     31
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 35 of
                                      69




                                          fl
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 36 of
                                      69



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                           CONSOLIDATED ACTION


     JYLL BRINK, on her own behalf, and on
     behalf of those similarly situated,

             Plaintiff,                               CASE NO.: 15-CV-60334-
                                                      DIM ITROULEAS/SNOW


     RAYMOND JAMES A ASSOCIATES, INC.,

             Defendant.




     CALEB WISTAR and ERNEST MAYEAUX,
     on their own behalf, and on behalf    of those
     similarly situated,
                                                      CASE NO.: 16-CV-60284-
            Plaintiffs,
                                                      DIMITROULEAS/SNOW



     RAYMOND JAMES FINANCIAL
     SERVICES, INC., and RAYMOND JAMES
     FINANCIAL SERVICES ADVISORS, INC.,


            Defendants.




                      [PROPOSED] ORDER PRKLIMINARILY APPROVING
                    CLASS ACTION SETTLEMENT AND FOR CERTIFICATION
                             OF THE SETTLEMENT SUBCLASSES
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 37 of
                                      69



              WHEREAS, Plaintiffs JYLL BRINK, CALEB WISTAR, and ERNEST MAYEAUX

     ("Plaintiffs" )    in these     two matters   consolidated     for settlement    purposes      entitled    Brink v.

     Raymond James         ck   Associates, Inc., Case No. 15-CV-60334 (S.D. Fla) and Wistar v. Raymond

     James Financial Services, Inc., et al., Case No. 16-cv-60284 (S.D. Fla) (the "Litigation" ) and

     RAYMOND            JAMES       k   ASSOCIATES, INC. ("RJA"), RAYMOND JAMES FINANCIAL

     SERVICES, INC. ("RJFS"), and RAYMOND JAMES FINANCIAL SERVICES ADVISORS,

     INC. ("RJFSA"),            ("Defendants"   or "Raymond       James" ) have entered         into a Stipulation      of

     Settlement'n          May,          2019 (the "Stipulation" ), aAer lengthy           arms-length         settlement

     negotiations;

             AND, WHEREAS, the Court has received and considered the Stipulation,                        including    the

     accompanying       exhibits;

             AND, WHEREAS, the Parties have made an application,                     pursuant     to Federal Rules      of

     Civil Procedure Rule 23(e), for an order preliminarily          approving the settlement       of this Litigation,

     certifying    the Brink and Wistar subclasses,       approving     the proposed     class notices, appointing

     undersigned     as class counsel, and appointing       American     Legal Claims Services to serve as the

     settlement claims administrator;

             AND, WHEREAS, the Court has reviewed the Parties'pplication                          for such order, and

     has found good cause for same.

     NOW, THEREFORE, IT IS HEREBY ORDERED:




     'll defined       terms contained herein shall have the same meanings as set forth in the Stipulation.




                                                           -2-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 38 of
                                      69



             A.        The Stipulation Is Preliminarily           Approved

             1.        The Court hereby         preliminarily         approves    the Stipulation       and the terms       and

     conditions of settlement       set forth therein, subject to further consideration               at the Final Approval

     Hearing described below.

             2.        The Court has conducted a preliminary               assessment     of the   fairness, reasonableness,

     and adequacy      of the Stipulation,     and hereby finds that the settlement                falls within the range    of
     reasonableness     meriting possible final approval.             The Court therefore preliminarily        approves the

     proposed settlement as set forth in the Stipulation and incorporates its terms as set forth herein.

             3.        Pursuant     to Federal Rules of Civil Procedure Rule 23(e), the Court will hold a

     final approval hearing (the "Final Approval Hearing"                 ) on October 25, 2019, at 2:00 p.m.,          in the

     Courtroom    of   the Honorable       William      P. Dimitrouleas,         United   States District Court for the

     Southern District      of Florida, 299 East Broward Boulevard, Room 205B, Fort                     Lauderdale, Florida

     33301, for the following purposes:

                       a.         determining whether the proposed settlement of the Litigation on the terms
                                  and conditions provided for in the Stipulation is fair, reasonable and
                                  adequate and should be approved by the Court;

                                considering the application of Class Counsel for a Fee and Expense Award
                                as provided for under the Stipulation;

                                considering the application of Plaintiffs for an incentive award for serving
                                as class representative, as provided for under the Stipulation;

                       d.       considering whether the Court should                 enter the [Proposed] Judgment,
                                Final Order and Decree; and

                       e.       ruling  upon     such     other       matters    as the    Court     may    deem   just and
                                appropriate.




                                                                -3-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 39 of
                                      69



             4.     The Parties may further modify the Stipulation            prior to the Settlement Hearing so

     long as such modifications         do not materially        change   the terms   of   the settlement    provided

     thereunder..

             5.     All deadlines     set forth in the Court's Order Re-Setting Scheduling Deadlines for

     Class Settlement Approval must be adhered to. [See D.E. 178]

             B.     The Court Certifies the Brink and 8'istar Subclasses for Settlement Purposes

             6.     The Court finds that the proposed subclasses meet the numerosity,                  commonality,

     typicality, and adequacy requirements       of class certification set    forth in Rule 23(a), as well as the

     predominance   and superiority      requirements     of Rule 23(b). Accordingly,         the Brink and 8'israr

     subclasses are hereby certified for settlement         purposes only as a class action pursuant           to Rule

     23(b)(2) and (b)(3) as follows:

            7.      Having made the findings            set forth below, the Court hereby certifies the Brink

     subclass, for the purpose   of a   settlement   only in accordance with the terms        of the   Stipulation,   as

     defined as follows:

            All former and current Customers of RJA in the United States and its territories
            who executed a "Passport Agreement" and owned a Passport Account, and from
            whom RJA deducted, retained, and/or charged a per transaction "Processing Fee"
            or "Misc. Fee" on transactions involving "Fee Investments" at any time between
            February 17, 2010 and March 31, 2017 (the "Brink Class Period" ). Excluded
            from the Brink Subclass are RJA, its parents, subsidiaries, affiliates, officers and
            directors, any entity in which RJA has a controlling interest, all Customers who
            make a timely selection to be excluded, any Customer whose financial advisor
            paid all or part of the Processing Fee on any of their trades, governmental entities,
            all judges assigned to hear any aspect of this litigation, as well as their immediate
            family members, and any of the foregoing's legal heirs and assigns and RJA's
            employees, authorized representatives,    financial advisors, and all persons who
            have released their Passport account claims against RJA, as well as their
            immediate family members, and any of the foregoing's legal heirs and assigns.




                                                           -4-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 40 of
                                      69



                8.        Having made the findings        set forth below, the Court hereby certifies the Wistar

     subclass, for the purpose        of a   settlement only in accordance with the terms             of the   Stipulation,     as

     defined as follows:

                All former and current Customers of Raymond James Financial Services, Inc.
                ("RJFS") and Raymond James Financial Services Advisors, Inc. ("RJFSA") in
                the United States and its territories who executed a "Passport Agreement" and
                owned a Passport Account, and from whom RJA deducted, retained, and or
                charged a per transaction "processing Fee" or "Misc. Fee" on transactions
                involving "Fee Investments" at any time between February 11, 2011 and June 30,
                2019. Excluded from the Wistar Subclass are RJFS and RJFSA, their parents,
                subsidiaries, affiliates, officers and directors, any entity in which RJFS or RJFSA
                has a controlling interest, all Customers who make a timely selection to be
                excluded, any Customer whose financial advisor paid all or part of the Processing
                Fee on any of their trades, governmental entities, all judges assigned to hear any
                aspect of this litigation, as well as their immediate family members, and any of
                the foregoing's legal heirs and assigns; and RJFS or RJFSA's employees,
                authorized representatives, financial advisors, and all persons who have released
                their Passport account claims against RJFS or RJFSA, as well as their immediate
                family members, and any of the foregoing's legal heirs and assigns

                9.        If the proposed    settlement does not receive the Court's final approval, should final

     approval        be reversed   on appeal, or should the proposed            settlement   otherwise         fail to become

     effective for any reason, including any party's exercise               of a right to terminate    under the proposed

     settlement,      the Court's grant     of certification to   the Brink and Wistar subclasses shall be vacated

     and become null and void without further Court action or Order                  of the Court.

                10.       The Court finds, based on the terms           of the proposed   settlement, and for settlement

     purposes only, that:

                          a.       The above-defined Brink and Wistar subclasses                   are so numerous            that
                                   joinder of all members is impracticable.

                          b.       There are questions     of     law and fact common         to the Brink and Wistar
                                   subclasses.

                          c.       The claims of the class representatives           are typical      of the claims of        the
                                   Brink and Wistar subclasses.




                                                                  -5-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 41 of
                                      69



                            d.          The class representatives and their counsel will fairly and adequately
                                        represent the interests of the Brink and W'istar subclasses. There are no
                                        conflicts of interest between the class representatives and members of the
                                        Brink and W'istar subclasses.

                            e.          Questions of law and fact common to the members                       of    the Brink and
                                        8'istar subclasses predominate     over any questions                      affecting only
                                        individual members of the Brink and 8'istar subclasses

                            f.      Certification of the Brink and PVistar subclasses is superior                         to other
                                    available methods for the fair and efficient adjudication                                of   this
                                    controversy.

                  11.       Together, the 8'istar subclass and Brink subclass shall form the entire Class.

              C.            The Court Approves the Form and Method of Class Notice

                  12.       The Court approves, as to form and content, the proposed Notice                       of Class   Action

     Settlement         Notices (the "Class Notices" ), which are attached                  as Exhibits Al and A2 to the

     Stipulation.

                  13.       The Court finds that the distribution          of Class Notices       substantially     in the manner

     and set forth in the Stipulation            meet the requirements        of Federal Rules of Civil Procedure 23 and

     due process, are the best notices practicable under the circumstances,                       and shall constitute due and

     sufficient notice to all persons entitled thereto.

              14.           The Court approves the designation            of American Legal         Claims Services to serve

     as the Court-appointed             class action settlement administrator           for the settlement.       The class action

     settlement         administrator      shall disseminate       the Class Notices and supervise            and carry out the

     notice procedure,           and other       administrative      functions,   and     shall   respond     to Class member

     inquiries,     as set forth in the Stipulation            and this Order under the direction modifications              as may

     be agreed to by the Parties,            if appropriate,    without further notice to Settlement Class Members.

              15.           The Court        directs   the     class action   settlement      administrator        to establish     a

     Settlement Website, making available copies                    of this Order, the Class Notices, Exclusion Request
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 42 of
                                      69



     forms, the Stipulation      and all Exhibits thereto, a toll-free hotline, and such other information               as

     may be   of assistance to Class       members or required under the Stipulation.

              16.       The class action settlement administrator            is ordered to mail the Class Notices no

     later than July 12,      2019, as set forth     in the Order     Re-Setting Scheduling         Deadlines   for Class

     Settlement Approval ID.E. 178j (the "Notice Date" ).

              17.       The costs   of the   Class Notices, processing        of claims,   creating and maintaining     the

     Settlement      Website,   and all other class action          settlement     administrator      and Class Notices

     expenses shall be paid from the Settlement Fund in accordance with the applicable provisions                        of

     the Stipulation.

              D.        Appointment        of Class Counsel.

              18.       The Court appoints Day Pitney/Richman                 Greer, Blum Law Group, Herskowitz

     Shapiro, PLLC, Sodhi Spoont, PLLC, and Hanley Law, P.A. as class counsel for the Brink and

     8'istar subclasses.

              E.        Procedure for Class Members to Participate in the Settlement

              19.       All   Settlement     Class   Members       shall    be bound       by all   determinations     and

     judgments      in the Litigation   concerning    the settlement,      whether favorable or unfavorable          to the

     Class.

              20.       Any Class member may enter an appearance                 in the Litigation,    at his or her own

     expense, individually      or through counsel.      All Class members          who do not enter an appearance

     will be represented      by Class Counsel.

              F.        Procedure for Requesting Exclusion from the Class

              21.       Any Person falling within the definition           of the Class    may, upon his or her request,

     be excluded from the Class. Any such Person must submit a completed request for exclusion to




                                                             -7-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 43 of
                                      69



     the class action settlement      administrator    postmarked    or delivered no later than September               13,

     2019 (the "Opt-Out      and Objection Deadline"        ), as set forth    in the Class Notices. Requests           for

     exclusion purportedly    filed on behalf    of groups of persons are        prohibited   and will be deemed to

     be void. All requests for exclusion must include the name, address and telephone number                        of the

     person requesting exclusion.

             22.     Any Class member who does not send a completed,                   signed request for exclusion

     to the Clerk of the Court postmarked             or delivered   on or before the Opt-Out          and Objection

     Deadline will be deemed to be a Settlement Class Member for all purposes and will be bound by

     all further orders   of the   Court in this Litigation and by the terms           of the   settlement,    if   finally

     approved by the Court. The written request for exclusion must request exclusion from the Class,

     must be signed by the potential       Settlement Class Member.             All Persons who submit valid and

     timely requests for exclusion in the manner set forth in the Stipulation shall have no rights under

     the Stipulation and shall not be bound by the Stipulation         or the Final Judgment and Order.

             23.     A list reflecting     all requests    for exclusions       shall be filed with     the Court by

     Plaintiffs three business days before the Final Approval Hearing.

             G.      Procedure for Objecting to the Settlement

             24.     Any Class member who desires to object                   to the settlement,   Fee and Expense

     Award, or class representative      incentive awards must timely file with the Clerk           of this   Court and

    timely serve on the Parties'ounsel          by hand or first-class mail a notice          of the objection(s)      and

    the grounds for such objections, together with all papers that the Class member desires to submit

    to the Court no later than September 13, 2019. The Court will consider such objection(s) and

    papers   only   if such papers are received         on or before the Opt-Out          and Objection       Deadline
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 44 of
                                      69



     provided      in the Class Notices,    by the Clerk      of    the Court and by Plaintiffs'ounsel                    and

     Defendants'ounsel.        Such papers must be sent to each            of the   following persons:

     Counsel for Plaintiffs:                                     Counsel for Defendants

     Manuel A. Garcia-Linares, Esq.                              Samuel W. Braver, Esq.
     Day Pitney/Richman Greer                                    G. Calvin Hayes, Esq.
     396 Alhambra Circle                                         Buchanan Ingersoll k Rooney PC
     North Tower, 14th Floor                                     401 E. Jackson St., Suite 2400
     Miami, Florida 33134                                        Tampa, Florida 33602
     Tel: (305) 373-4000                                         Tel: (813) 222-8180
     Fax: (305) 351-8437                                         Fax: (813) 222-8189
     www.daypitney.corn                                       www.bipc.corn

              25.      All objections   must include     the name,          address,     and telephone    number     of   the

     Person submitting     the objection, and the submitting        Person's signature.          All objections must also

     include a reference to either Brink v. Raymond James             Ck   Associates, Inc., Case No. 15-CV-60334

     (S.D. Fla) or 8'istar     v. Raymond   James Financial Services, Inc., et al., Case No. 16-cv-60284

     (S.D. Fla), depending on the Person's subclass. Each Person                    submitting    an objection must state

     whether he or she (or his or her attorney) intends to appear at the Final Approval Hearing.

             26.       All objections must be filed with the Clerk and served on the Parties'ounsel                         as

     set forth above no later than Opt-Out and Objection Deadline. Objections received after the Opt-

     Out and Objection Deadline will not be considered at the Final Approval Hearing.

             27.       Attendance   at the Final Approval        Hearing is not necessary; however,              any Class

     member wishing to be heard orally with respect to approval                 of the   settlement, the application      for

     the Fee and Expense Award,         or the application         for class representative         incentive   award, are

     required to provide written notice     of their   intention     to appear at the Final Approval Hearing no

     later than the Opt-Out and Objection Deadline as set forth in the Class Notices.                     Class members

     who do not oppose the settlement,        the applications        for the Fee and Expense Award, or class

     representative   incentive awards need not take any action to indicate their approval.                     A Person'



                                                           -9-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 45 of
                                      69



     failure to submit a written objection in accordance with the Opt-Out and Objection Deadline and

     the procedure set forth in the Class Notices waives any right the Person may have to object to the

     settlement,      Fee and Expense Award, or class representative                 incentive    awards, or to appeal or

     seek other review       of the   Final Judgment and Order.

                28.      Any person who fails to object in the manner prescribed above shall be deemed to

     have waived any objections and shall be forever barred from raising any objections in this action

     and will be bound by the Settlement and any Final Order and Judgment                        in the Litigation.

                29.      The Court reserves the right to adjourn the Final Approval                     Hearing,      including

     consideration      of the    application   for attorneys'ees       and costs and Plaintiffs'ounsel's          application

     for a stipend payable to Plaintiffs'or             having      served as representatives       of the Class,      without

     further notice other than by announcement               at the Final Approval        Hearing or any adjournment

     thereof.

                30.      If the   Settlement is approved by the Court following the Final Approval Hearing,

     an Order and Final Judgment            shall be entered as described in the Stipulation.

                31.      If the    Settlement   is not approved         by the Court or it is terminated        or shall not

     become effective for any reason whatsoever,                    the action shall proceed,         completely       without

     prejudice to any party as to any matter or fact, as                if the   Settlement had not been made and had

     not been submitted           to the Court, and neither the Settlement nor any provision contained in the

     Stipulation      nor any action undertaken       pursuant    thereto nor the negotiation        thereof by any party

     shall be deemed        an admission        or offered or received in evidence           at any proceeding           in the

     Litigation or any other proceeding.


       In the event the Court does not finally approve the Settlement, the settlement shall not become
     effective and shall be void nunc pro tune, and the parties shall resume the litigation posture they
     were in prior to the Settlement.



                                                                 -10-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 46 of
                                      69



             32.      Neither the Stipulation,         nor any   of its   respective terms or provisions,   nor any   of

     the negotiations       or proceedings      connected     with   it, shall   be construed   as an admission       or

     concession by Plaintiffs         of   any lack   of   merit to the claims asserted     in the Litigation,   or by

     Defendants    of the   truth   of any of the   allegations in the Litigation.

            IT IS SO ORDERED

     DATED:
                                                           THE HONORABLE WILLIAM P. DIMITROULEAS
                                                           UNITED STATES DISTRICT JUDGE




                                                              -11-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 47 of
                                      69




                               P   P   P   I
                                                  1
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 48 of
                                       69
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT   - YOUR RIGHTS ARE AFFECTED


       If you are or were a customer of Raymond James                                          dk
      Associates, Inc. ("Raymond James" ), who executed a
       "Passport Agreement", owned a Passport Account,
       and were charged a "Processing Fee" by Raymond
             James you may be entitled to a refund.
                 A   court authorized this notice. This is not a solicitation from a lawyer.

~   The Lead Plaintiff brought this lawsuit on behalf of herself, and all those similarly situated,
    against Raymond James.
~   The lawsuit alleges that a "Processing Fee" charged by Raymond James to customers
    participating in its "Passport Investment Account Program", sometimes labeled as a "Misc. Fee"
    on trade confirmations, included an unauthorized and undisclosed profit to Raymond James in
    violation of its customer agreement and applicable standards in the industry.
~   Throughout the course of this case, Raymond James has denied any allegation of wrongdoing,
    liability or damage whatsoever. Raymond James has also denied that the Settlement Class has
    suffered damages or that Plaintiffs or the Settlement Class were harmed by the conduct alleged
    in the Actions.
~   The Parties have reached a settlement of the lawsuit that provides recovery to class members and
    a modification of the disclosure language in the Passport Agreement, which settlement is subject
    to Court approval. If the settlement is approved, all qualifying members of the "settlement class"
    will receive a check in the mail for their portion of the settlement fund. This check will be sent
    to qualifying members of the settlement class, who do not exclude themselves, if the settlement
    is approved by the Court.
~   Through the settlement, Raymond James has agreed to create a fund of $ 15,000,000.00 to settle
    this case and a related case, which will be paid to each member of the settlement class on a pro
    rata basis, after reduction for fees, costs, taxes, and administrative expenses. Raymond James
    has also agreed to modify the disclosure language in the Passport Agreement.
~   The settlement class includes all current and former customers of Raymond James in the United
    States and its territories who executed a "Passport Agreement" and owned a "Passport Account,"
    and from who Raymond James deducted, retained, and/or charged a per transaction Processing
    Fee on transactions involving "Fee Investments" between February 17, 2010 and March 31, 2017
    Excluded from the Brink Subclass are RJA, its parents, subsidiaries, affiliates, officers and
    directors, any entity in which RJA has a controlling interest, all Customers who make a timely
    selection to be excluded, any Customer whose financial advisor paid all or part of the Processing
    Fee on any of their trades, governmental entities, all judges assigned to hear any aspect of this
    litigation, as well as their immediate family members, and any of the foregoing's legal heirs and
    assigns and RJA's employees, authorized representatives, financial advisors, and all persons who
    have released their Passport account claims against RJA, as well as their immediate family
    members, and any of the foregoing's legal heirs and assigns.




                         QUESTIONS? VISIT                       .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 49 of
                                       69
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT   - YOUR RIGHTS ARE AFFECTED


~   Your rights are affected by the proposed settlement.            You may take one of the following
    actions:


                       YOUR LEGAL RIGHTS AND OPTIONS
    DO NOTHING AND
                                      If you take no action, and the Court   approves the settlement, you will
    RECEIVE A REFUND                  receive a check in the mail for your   pro mta portion of the settlement
    IF SETTLEMENT IS                  fund. By choosing this option, you     relinquish your right to sue
                                      Raymond James for the wrong that       forms the basis of this lawsuit.
    APPROVED
    ASK TO BE
                                      If you  exclude yourself from the settlement, by following the
    EXCLUDED FROM                     procedures below, you will not receive any portion of the settlement
    THE SETTLEMENT                    fund if the settlement is approved by the Court. If you choose to
                                      exclude yourself, you will retain your rights to sue Raymond James for
                                      the alleged wrong that forms the basis of this lawsuit.


    OBJECT
                                      You may object to the settlement by filing a notice of objection with
                                      the Court on or before September 13, 2019. The Court will hold a
                                      hearing on the request for final approval of the settlement on October
                                      2S, 2019.


~   You may exclude yourself from the settlement by visiting               and downloading an
    exclusion form. You must then send the exclusion form to Raymond James Lawsuit Exclusion
    at                     . Important: To exclude yourself from the settlement, your
    exclusion form must be postmarked by September 13, 2019.
~   Any questions? Visit                             .corn or call             foi'Ilol'e
    information.




    Raymond James'ecords indicate that you are a member of the proposed settlement class
    because you owned a Passport Account and incurred Processing Fees or Misc. Fees during the
    class period.  The Court has directed this Notice be sent to all settlement Class Members to
    advise you of your rights and options before the Court decides whether the settlement should be
    approved.




    Excluded from the Class are Raymond James, its employees, authorized representatives,
    financial advisors, parents, subsidiaries, affiliates, officers and directors, any directors, any entity
    in which Raymond James has a controlling interest, all Customers who make a timely selection
    to be excluded, any Customer whose financial advisor paid all or part of the Processing Fee on
    any of their trades, all person who have released their claims against Raymond James,



                         QUESTIONS? VISIT                         .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 50 of
   NOTICE OF PROPOSED CLASS A CTION SETTLEMENT
                                        69      - YOUR RIGHTS ARE AFFECTED


   government entities, all judges assigned to hear any aspect of this litigation,     as well as their
   immediate family members, and any of the foregoing's legal heirs and assigns.




   This lawsuit is about whether the per-transaction Processing Fee that Raymond James charged its
   customers for "execution and clearing" of trades included an undisclosed and unauthorized profit
   to Raymond James.

                                   THE CLAIMS IN THE LAWSUIT



   In the lawsuit, the Plaintiffs allege that Raymond James charged its customers a "Processing
   Fee" for "execution and clearing" of customer trades, (sometimes labeled as a "Misc. Fee,");
   however, the costs of "execution and clearing" of customer trades was lower than the
   "Processing Fee" charged, resulting in a de facto commission to Raymond James in what is
   supposed to be a commission free account despite the fact that the Passport Agreement expressly
   provides that "Processing Fees" are not commissions."




   Raymond James denies that it did anything wrong and says that its Processing Fees did not
   exceed its costs for execution and clearing of trades and were accurately disclosed in the
   Passport Agreement.




   The Court hasn't decided whether Raymond James or the Plaintiffs are correct. The Parties have
   been engaged in extended litigation (including two appeals) and agreed to settle the case before
   trial. This decision was made to eliminate the uncertainties, burden and expense of further
   litigation. The Lead Plaintiffs and Class Counsel believe settlement is in the best interests of the
   Class Members. The settlement must be approved by the Court to become final.

                                        WHO IS IN THE CLASS




   The Court has certified a class with the following definition:

          All former and current Customers of Raymond James and Associates, Inc.
          ("RJA") in the United States and its territories who executed a "Passport
          Agreement" and owned a Passport Account, and from whom RJA deducted,
          retained, and or charged a per transaction "processing Fee" or "Misc. Fee" on
          transactions involving "Fee Investments" at any time between February 17, 2010



                       QUESTIONS? VISIT                        .COIIl
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 51 of
                                       69
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT   - YOUR EIGHTS ARE AFFECTED


          and March     31, 2017. Excluded from the Class are RJA, its parents, subsidiaries,
          affiliates, officers and directors, any entity in which RJA has a controlling
          interest, all Customers who make a timely selection to be excluded, any Customer
          whose financial advisor paid all or part of the Processing Fee on any of their
          trades, governmental     entities, all judges assigned to hear any aspect of this
          litigation, as well as their immediate family members, and any of the foregoing's
          legal heirs and assigns.


                                   YOUR RIGHTS AND OPTIONS

   You must decide whether to remain in the Class, in which case you will be bound by the
   settlement and will receive a pro rata portion of the settlement fund; alternatively, you may
   exclude yourself from the class and retain your right to sue Raymond James independently.




   You don't have to do anything now if you want to keep the possibility of getting money or
   benefits from this lawsuit in the event of a successful settlement or trial. By doing nothing you
   are staying in the Class and you will receive a pro rata portion of the settlement fund, if the
   settlement is approved by the Court. Keep in mind that if you do nothing, you will not be able to
   sue, or continue to sue, Raymond James —as part of any other lawsuit —about the same legal
   claims that are the subject of this lawsuit. You will also be legally bound by all of the Orders the
   Court issues and judgments the Court makes in this lawsuit.




   Yes, you may exclude yourself from the Class and the settlement. If you exclude yourself
   sometimes called "opting-out"    — you will not receive any benefits from this lawsuit or
   settlement, but you may have the ability to sue Raymond James independently because you will
   not be bound by the Court's orders and judgments in this case.




   You may exclude yourself from the settlement by visiting                                      and
   downloading an exclusion form. You must then send the completed exclusion form to Raymond
   James Lawsuit Exclusion at                              Important: To exclude yourself from the
   settlement, your exclusion form must be postmarked by September 13, 2019. If you do not
   fill out the form fully or do not send it in time, you will not be excluded from the lawsuit.




   Yes, if there is something about the settlement that you do not like, you may file an objection
   with the Court. You will still be in the settlement and remain a Class Member if you object. If
   you also wish to exclude yourself from the settlement, you must also send an exclusion form to
   the address above.




                       QUESTIONS? VISIT                       .Colll
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 52 of
                                       69
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT   - YOUR RIGHTS ARE AFFECTED


   If you wish to object, you must        submit   your objection to the Court with the following
   information:

       (1) Your name, address,   and telephone number;
      (2) Your signature;
      (3) The reasons you object;
      (4) The name and case number of the lawsuit, which is Brink v. Raymond James ck
          Associates, 15-CV-60334-DIMITROULEAS/SNOW.
      (5) If you are represented by a lawyer, the name and contact information of that lawyer.

   You must send your objection to the Clerk of the Court, United States District Court for the
   Southern District of Florida, 299 East Broward Blvd., Room 108, Fort Lauderdale, Florida,
   33301. You must also send your objection to Class Counsel and Raymond James'ounsel:

   Manuel Garcia-Linares,    Esq.                     Samuel W. Braver, Esq.
   DAY PITNEY/RICHMAN GREER                           G. Calvin Hayes, Esq.
   396 Alhambra Circle                                BUCHANAN INGERSOLL k, ROONEY PC
   North Tower, 14th Floor                            401 E. Jackson St., Suite 2400
   Miami, Florida 33134                               Tampa, Florida 33602
   Telephone: (305) 373-4000                          Telephone: (813) 222-8180
   Facsimile: (305) 351-8437                          Facsimile: (813) 222-8189
   Co-Counsel for Plaintiffs                          Counsel for Defendants

   Your objection must be received by the Court and counsel by September 13, 2019 or it will not
   be considered.




   Raymond     James has agreed to create a settlement fund of $ 15,000,000.00, which will
   compensate the Class Members in this case as well as Class Members in a related case against
   related Raymond James entities. This fund will first be used to pay the costs of administering the
   Class, including sending notice and disbursement of settlement funds. The fund will also be
   used to pay incentive awards to the Lead Plaintiffs, and payment of attorneys'ees and other
   costs.

   The remainder of the settlement fund will be disbursed on a pro rata basis to the settlement class,
   utilizing the following methodology. For each trade that was made, Class Members paid various
   Processing and/or Miscellaneous Fees ranging from $ .01 to over $ 50.00, while most fees were
   either $ 9.95, $ 15.00 or $ 30.00. For purposes of distribution, trades will be categorized by the
   amount of the fee. Trades resulting in fees from $ .01 to 9.95 are Category 1; Trades resulting in
   fees from $ 9.96 to $ 15.00 are Category 2; Trades resulting in fees from $ 15.01 or greater are
   Category 3. The net settlement fund will be distributed based upon the number of trades that
   each customer made and the amount of the Processing Fee and/or Miscellaneous Fee paid for
   each trade. For each trade resulting in a Category 1 fee, the Class Member will receive a refund



                       QUESTIONS? VISIT                      .Corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 53 of
                                       69
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT   - YOUR RIGHTS ARE AFFECTED


   of a base amount. For each trade resulting in a Category 2 fee, the Class Member will receive a
   refund of the base amount multiplied by two, and for each trade resulting in a Category 3 fee, the
   Class Member will receive a refund of the base amount multiplied by four. The base amount
   will be calculated using the following formula: Base Amount = Total Amount of Funds to Be
   Distributed/((number  of Category 1 Trades) + (2*(number of Category 2 Trades)) + (4* (number
   of Category 3 Trades))).

   Cash refunds will be sent via check to each of the Class Members if the Court approves the
   settlement. A final hearing is set for October 25, 2019, where the Court will hear argument
   about whether to approve the settlement.    If the Court does not approve the settlement, no
   payments will be made.




   Besides the settlement funds, Raymond James has agreed to amend the Passport Agreement, for
   all existing and future customers, to make clear that the revenue generated from Processing and
   Misc. fees is not limited to be used only for offsetting the costs for executing and clearing trades.

                               THE LAWYERS REPRESENTING YOU



   The Parties have agreed to request the court appoint Day Pitney/Richman       Greer, Blum Law
   Group, Herskowitz Shapiro, PLLC, Sodhi Spoont, PLLC, and Hanley Law, P.A. to represent the
   Class. Together the law firms are called "Class Counsel." They are experienced in handling class
   actions and claims against securities broker-dealers.




   You do not need to hire your own lawyer because Class Counsel is working on your behalf if
   you decide to not exclude yourself from the settlement. But, if you want your own lawyer, you
   will have to pay that lawyer. For example, you can ask him or her to appear in Court for you if
   you want someone other than Class Counsel to speak for you.




   Class Counsel will request the Court approve an attorney fee award of 40% of the settlement
   Fund, which amount will be the total amount of fees for Class Counsel. In addition, the Parties
   will request the Court approve of class administration and other costs, as well as incentive fees
   for the Lead Plaintiffs, to be paid from the Settlement Fund. Class counsel will request the Court
   approve an incentive fee of $ 75,000 to be paid to Jyll Brink (in this case), and $25,000 to be paid
   to Caleb Wistar and $25,000 to be paid to Ernest Mayeaux (in the related case).




                       QUESTIONS? VISIT                        .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 54 of
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                                       69       - YOUR RIGHTS ARE AFFECTED


                                GETTING MORE INFORMATION



   Visit the website,                                               where you will find more
   information about the lawsuit and the settlement. You may also receive additional information by
   calling




                                                                             DATE: June 11, 2019




                      QUFSTIONS? VISIT                     .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 55 of
                                      69
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 56 of
                                       69
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT   - YOUR RIGHTS ARE AFFECTED

         If you are or were
                          a customer of Raymond James
    Financial Services, Inc. and Raymond James Financial
       Services Advisors, Inc. ("Raymond James" ), who
     executed a "Passport Agreement", owned a Passport
      Account, and were charged a "Processing Fee" by
       Raymond James you may be entitled to a refund.
                 A   court authorized this notice. This is not a solicitation from a lawyer.

~   The Lead Plaintiffs brought this lawsuit on behalf of themselves, and all those similarly situated,
    against Raymond James.
~   The lawsuit alleges that a "Processing Fee" charged by Raymond James to customers
    participating in its "Passport Investment Account Program", sometimes labeled as a "Misc. Fee"
    on trade confirmations, included an unauthorized and undisclosed profit to Raymond James in
    violation of its customer agreement and applicable standards in the industry.
~   Throughout the course of this case, Raymond James has denied any allegation of wrongdoing,
    liability or damage whatsoever. Raymond James has also denied that the Settlement Class have
    suffered damages or that Plaintiffs or the Settlement Class were harmed by the conduct alleged
    in the Actions
~   The Parties have reached a settlement of the lawsuit that provides recovery to class members and
    a modification of the disclosure language in the Passport Agreement, which settlement is subject
    to Court approval. If the settlement is approved, all qualifying members of the "settlement class"
    will receive a check in the mail for their portion of the settlement fund. This check will be sent
    to qualifying members of the settlement class, who do not exclude themselves, if the settlement
    is approved by the Court.
~   Through the settlement, Raymond James has agreed to create a fund of $ 15,000,000.00 to settle
    this case and a related case, which will be paid to each member of the settlement class on a pro
    rata basis between the Class Members in this case as well as the Class Members in a related
    case, after reduction for fees, costs, taxes, and administrative expenses. Raymond James has also
    agreed to modify the disclosure language in the Passport Agreement.
~   The settlement class includes all current and former customers of Raymond James in the United
    States and its territories who executed a "Passport Agreement" and owned a "Passport Account,"
    and from who Raymond James deducted, retained, and/or charged a per transaction Processing
    Fee on transactions involving "Fee Investments" between February 11, 2011 and June 30, 2019.
    Excluded from the Wistar Subclass are RJFS and RJFSA, their parents, subsidiaries, affiliates,
    officers and directors, any entity in which RJFS or RJFSA has a controlling interest, all
    Customers who make a timely selection to be excluded, any Customer whose financial advisor
    paid all or part of the Processing Fee on any of their trades, governmental entities, all judges
    assigned to hear any aspect of this litigation, as well as their immediate family members, and any
    of the foregoing's legal heirs and assigns; and RJFS or RJFSA's employees, authorized
    representatives, financial advisors, and all persons who have released their Passport account
    claims against RJFS or RJFSA, as well as their immediate family members, and any of the
    foregoing's legal heirs and assigns.


                        QUESTIONS? VISIT                                .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 57 of
                                      69
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT   - YOUR RIGHTS ARE AFFECTED

 ~   Your rights are affected by the proposed settlement.            You may take one of the following
     actions:


                        YOUR LEGAL RIGHTS AND OPTIONS
     DO NOTHING AND
                                       If you take no action, and the Court   approves the settlement, you will
     RECEIVE A REFUND                  receive a check in the mail for your   pro rata portion of the settlement
     IF SKTTLKMKNT IS                  fund. By choosing this option, you     relinquish your right to sue
                                       Raymond James for the wrong that       forms the basis of this lawsuit.
     APPROVED
     ASK TO BK
                                       If you exclude yourself from the settlement, by following the
     EXCLUDED FROM                     procedures below, you will not receive any portion of the settlement
     THE SETTLEMENT                    fund if the settlement is approved by the Court. If you choose to
                                       exclude yourself, you will retain your rights to sue Raymond James for
                                       the alleged wrong that forms the basis of this lawsuit.


     OBJECT
                                       You may object to the settlement by filing a notice of objection with
                                       the Court on or before September 13, 2019. The Court will hold a
                                       hearing on the request for final approval of the settlement on October
                                       25, 2019.


     You may exclude yourself from the settlement by visiting                 and downloading
     an exclusion form. You must then send the exclusion form to Raymond James Lawsuit
     Exclusion at                   . Important: To exclude yourself from the settlement, your
     exclusion form must be postmarked by September 13, 2019.
~    Any questions? Visit                        .corn or call                for more
     information.




     Raymond James'ecords indicate that you are a member of the proposed settlement class
     because you owned a Passport Account and incurred Processing Fees or Misc. Fees during the
     class period.  The Court has directed this Notice be sent to all settlement Class Members to
     advise you of your rights and options before the Court decides whether the settlement should be
     approved.




     Excluded from the Class are Raymond James, its employees, authorized representatives,
     financial advisors, parents, subsidiaries, affiliates, officers and directors, any directors, any entity
     in which Raymond James has a controlling interest, all Customers who make a timely selection
     to be excluded, any Customer whose financial advisor paid all or part of the Processing Fee on
     any of their trades, all person who have released their claims against Raymond James,




                          QUESTIONS? VISIT                                .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 58 of
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                                       69       - FOUR RIGHTS ARE AFFECTED

   government entities, all judges assigned to hear any aspect of this litigation,     as well as their
   immediate family members, and any of the foregoing's legal heirs and assigns.




   This lawsuit is about whether the per-transaction Processing Fee that Raymond James charged its
   customers for "execution and clearing" of trades included an undisclosed and unauthorized profit
   to Raymond James.

                                   THE CLAIMS IX THE LAWSUIT



   In the lawsuit, the Plaintiffs allege that Raymond James charged its customers a "Processing
   Fee" for "execution and clearing" of customer trades, (sometimes labeled as a "Misc. Fee,");
   however, the costs of "execution and clearing" of customer trades was lower than the
   "Processing Fee" charged, resulting in a de facto commission to Raymond James in what is
   supposed to be a commission free account despite the fact that the Passport Agreement expressly
   provides that "Processing Fees" are not commissions."




   Raymond James denies that it did anything wrong and says that its Processing Fees did not
   exceed its costs for execution and clearing of trades and were accurately disclosed in the
   Passport Agreement.




   The Court hasn't decided whether Raymond James or the Plaintiffs are correct. The Parties have
   been engaged in extended litigation (including two appeals) and agreed to settle the case before
   trial. This decision was made to eliminate the uncertainties, burden and expense of further
   litigation. The Lead Plaintiffs and Class Counsel believe settlement is in the best interests of the
   Class Members. The settlement must be approved by the Court to become final.

                                       WHO IS IW THE CLASS




   The Lead Plaintiffs have asked the Court to approve a class for settlement purposes, which, if
   approved, are the Raymond James customers who may share in the settlement fund. The
   proposed class is defined this way:

          All former and current Customers of Raymond James Financial Services, Inc.
          ("RJFS") and Raymond James Financial Services Advisors, Inc. ("RJFSA") in
          the United States and its territories who executed a "Passport Agreement" and
          owned a Passport Account, and from whom RJA deducted, retained, and or



                       QUESTIONS? VISIT                              .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 59 of
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                                       69       - YOUR RIGHTS ARE AFFECTED

          charged a per transaction "processing Fee" or "Misc. Fee" on transactions
          involving "Fee Investments" at any time between February 11, 2011 and June 30,
          2019. Excluded from the Class are RJFS and RJFSA, their parents, subsidiaries,
          affiliates, officers and directors, any entity in which RJA has a controlling
          interest, all Customers who make a timely selection to be excluded, any Customer
          whose financial advisor paid all or part of the Processing Fee on any of their
          trades, governmental     entities, all judges assigned to hear any aspect of this
          litigation, as well as their immediate family members, and any of the foregoing's
          legal heirs and assigns.



                                      YOUR RIGHTS AND OPTIONS

   You must decide whether to remain in the Class, in which case you will be bound by the
   settlement and will receive a pro rata portion of the settlement fund; alternatively, you may
   exclude yourself from the class and retain your right to sue Raymond James independently.




   You don't have to do anything now if you want to keep the possibility of getting money or
   benefits from this lawsuit in the event of a successful settlement or trial. By doing nothing you
   are staying in the Class and you will receive a pro rata portion of the settlement fund, if the
   settlement is approved by the Court. Keep in mind that if you do nothing, you will not be able to
   sue, or continue to sue, Raymond James —as part of any other lawsuit —about the same legal
   claims that are the subject of this lawsuit. You will also be legally bound by all of the Orders the
   Court issues and judgments the Court makes in this lawsuit.

                              1   t
                       ) II




   Yes, you may exclude yourself from the Class and the settlement. If you exclude yourself—
   sometimes called "opting-out"      —
                                      you will not receive any benefits from this lawsuit or
   settlement, but you may have the ability to sue Raymond James independently because you will
   not be bound by the Court's orders and judgments in this case.




   You may exclude yourself from the settlement by visiting                        and downloading an
   exclusion form. You must then send the completed exclusion form to Raymond James Lawsuit
   Exclusion at                            Important:     To exclude yourself from the settlement,
   your exclusion form must be postmarked by September 13, 2019. If you do not fill out the
   form fully or do not send it in time, you will not be excluded from the lawsuit.




   Yes, if there is something about the settlement that you do not like, you may file an objection
   with the Court.   You will still be in the settlement and remain a Class Member if you object. If



                       QUESTIONS? VISIT                              .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 60 of
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                                       69       - YOUR RIGHTS ARE AFFECTED

   you also wish to exclude yourself from the settlement, you must also send an exclusion form to
   the address above.
   If you wish to object, you must submit your objection to the Court with the following
   information:

       (1) Your name,     address, and telephone number;
       (2)   Your signature;
       (3)   The reasons you object;
       (4)   The name and case number of the lawsuit, which is Wistar v. Raymond James Financial
             Services, Inc., et al., 16-CV-60284- DIMITROULEAS/SNOW.
       (5)   If you are represented by a lawyer, the name and contact information of that lawyer.

   You must send your objection to the Clerk of the Court, United States District Court for the
   Southern District of Florida, 299 East Broward Blvd., Room 108, Fort Lauderdale, Florida,
   33301. You must also send your objection to Class Counsel and Raymond James'ounsel:

   Manuel Garcia-Linares, Esq.                         Samuel W. Braver, Esq.
   DAY PITNEY/RICHMAN GREER                            G. Calvin Hayes, Esq.
   396 Alhambra Circle                                 BUCHANAN INGERSOLL k ROONEY PC
   North Tower, 14th Floor                             401 E. Jackson St., Suite 2400
   Miami, Florida 33134                                Tampa, Florida 33602
   Telephone: (305) 373-4000                           Telephone: (813) 222-8180
   Facsimile: (305) 351-8437                           Facsimile: (813) 222-8189
   Co-Counsel for Plaintiffs                           Counsel for Defendants

   Your objection must be received by the Court and counsel by September 13, 2019 or it will not
   be considered.




   Raymond      James has agreed to create a settlement fund of $ 15,000,000.00, which will
   compensate the Class Members in this case as well as Class Members in a related case brought
   against Raymond James k Associates.        This fund will first be used to pay the costs of
   administering the Class, including sending notice and disbursement of settlement funds. The
   fund will also be used to pay incentive awards to the Lead Plaintiff, and payment of       attorneys'ees




        and other costs.


   The remainder    of thesettlement fund will be disbursed on a pro rata basis to the settlement class,
   utilizing the following methodology. For each trade that was made, Class Members paid various
   Processing and/or Miscellaneous Fees ranging from $ .01 to over $ 50.00, while most fees were
   either $ 9.95, $ 15.00 or $ 30.00. For purposes of distribution, trades will be categorized by the
   amount of the fee. Trades resulting in fees from $ .01 to 9.95 are Category 1; Trades resulting in
   fees from $ 9.96 to $ 15.00 are Category 2; Trades resulting in fees from $ 15.01 or greater are
   Category 3. The net settlement fund will be distributed based upon the number of trades that
   each customer made and the amount of the Processing Fee and/or Miscellaneous Fee paid for



                         QUF,STIONS? VISIT                            .con
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 61 of
   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                                       69       - YOUR EIGHTS ARE AFFECTED

   each trade. For each trade resulting in a Category 1 fee, the Class Member will receive a refund
   of a base amount. For each trade resulting in a Category 2 fee, the Class Member will receive a
   refund of the base amount multiplied by two, and for each trade resulting in a Category 3 fee, the
   Class Member will receive a refund of the base amount multiplied by four. The base amount
   will be calculated using the following formula: Base Amount = Total Amount of Funds to Be
   Distributed/((number  of Category 1 Trades) + (2*(number of Category 2 Trades)) + (4* (number
   of Category 3 Trades))).

   Cash refunds will be sent via check to each of the Class Members if the Court approves the
   settlement. A final hearing is set for October 25, 2019, where the Court will hear argument
   about whether to approve the settlement.    If the Court does not approve the settlement, no
   payments will be made.




   Besides the settlement funds, Raymond James has agreed to amend the Passport Agreement, for
   all existing and future customers, to make clear that the revenue generated from Processing and
   Misc. fees is not limited to be used only for offsetting the costs for executing and clearing trades.

                               THK LAWYERS REPRESENTING YOU



   The Parties have agreed to request the court appoint Day PitneylRichman Greer, Blum Law
   Group, Herskowitz Shapiro, PLLC, Sodhi Spoont, PLLC, and Hanley Law, P.A. to represent the
   Class. Together the law firms are called "Class Counsel." They are experienced in handling class
   actions and claims against securities broker-dealers.




   You do not need to hire your own lawyer because Class Counsel is working on your behalf if
   you decide to not exclude yourself from the settlement. But, if you want your own lawyer, you
   will have to pay that lawyer. For example, you can ask him or her to appear in Court for you if
   you want someone other than Class Counsel to speak for you.




   Class Counsel will request the Court approve an attorney fee award of 40% of the settlement
   Fund, which amount will be the total amount of fees for Class Counsel. In addition, the Parties
   will request the Court approve of class administration and other costs, as well as incentive fees
   for the Lead Plaintiffs, to be paid from the Settlement Fund. Class counsel will request the Court
   approve incentive fees of $25,000 to be paid to Caleb Wistar and $25,000 to be paid to Ernest
   Mayeaux (in this case), and $ 75,000 to be paid to Jyll Brink (in the related case).




                       QUESTIONS? VISIT                               .COIIi
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 62 of
   NOTICE OF PROPOSED CLASS A CTION SETTLEMENT
                                        69      - YOUR RIGHTS ARE AFFECTED



                                GETTING MORE INFORMATION



   Visit the web site,                                              where you will find more
   information about the lawsuit and the settlement. You may also receive additional information by
   calling




                                                                             DATE: June 11, 2019




                      QUESTIONS? VISIT                            .corn
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 63 of
                                      69




                                 P   N   P   P   I   P




                                                          fl
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 64 of
                                      69



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                           CONSOLIDATED ACTION

     JYLL BRINK, on her own behalf, and on
     behalf of those similarly situated,

             Plaintiff,                               CASE NO.: 15-CV-60334-
                                                      DIMITROULEAS/SNOW


     RAYMOND JAMES A ASSOCIATES, INC.,

            Defendant.




     CALEB WISTAR and ERNEST MAYEAUX,
     on their own behalf, and on behalf    of those
     similarly situated,
                                                      CASE NO.: l 6-CV-60284-
            Plaintiffs,
                                                      DIM ITROULEAS/SNOW



     RAYMOND JAMES FINANCIAL
     SERVICES, INC., and RAYMOND JAMES
     FINANCIAL SERVICES ADVISORS, INC.,


            Defendants.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 65 of
                                      69



                                        [PROPOSED] FINAL JUDGMENT

            These actions having settled pursuant to the Stipulation         of Settlement (the "Stipulation" )

     and the Court having entered an Order Granting Final Approval To Class Action Settlement (the

     "Final Order" ), IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

             1.       These actions, including all individual      claims and class claims presented    herein,

     are hereby    dismissed     with   prejudice   by the Lead Plaintiffs   and all other Settlement    Class

     Members,     without   fees (including    attorneys'ees)    or costs to any party except as otherwise

     provided in the Final Order.

                      a.       "Lead Plaintiffs" means Jyll Brink, Caleb Wistar, and Ernest Mayeaux.

                      b.       "Settlement    Class Members"      are members    of   the "Settlement   Class,"

     which consists   of the   following Brink and    8istar subclasses:

            All former and current Customers of Raymond James and Associates, Inc.
            ("RJA") in the United States and its territories who executed a "Passport
            Agreement" and owned a Passport Account, and from whom RJA deducted,
            retained, and or charged a per transaction "processing Fee" or "Misc. Fee" on
            transactions involving "Fee Investments" at any time between February 17, 2010
            and March 31, 2017 (the "Brink Settlement Class Period" ). Excluded from the
            Brink Subclass are RJA, its parents, subsidiaries, affiliates, officers and directors,
            any entity in which RJA has a controlling interest, all Customers who make a
            timely selection to be excluded, any Customer whose financial advisor paid all or
            part of the Processing Fee on any of their trades, governmental entities, all judges
            assigned to hear any aspect of this litigation, as well as their immediate family
            members, and any of the foregoing's legal heirs and assigns and RJA's
            employees, authorized representatives,    financial advisors, and all persons who
            have released their Passport account claims against RJA, as well as their
            immediate family members, and any of the foregoing's legal heirs and assigns



            All former and current Customers of Raymond James Financial Services, Inc.
            ("RJFS") and Raymond James Financial Services Advisors, Inc. ("RJFSA") in
            the United States and its territories who executed a "Passport Agreement" and
            owned a Passport Account, and from whom RJA deducted, retained, and or
            charged a per transaction "processing Fee" or "Misc. Fee" on transactions
            involving "Fee Investments" at any time between February 11, 2011 and June 30,
            2019 (the "Wistar Settlement Class Period" ). Excluded from the Wistar
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 66 of
                                      69



                Subclass are RJFS and RJFSA, their parents, subsidiaries, aftiliates, officers and
                directors, any entity in which RJFS or RJFSA has a controlling interest, all
                Customers who make a timely selection to be excluded, any Customer whose
                financial advisor paid all or part of the Processing Fee on any of their trades,
                governmental entities, all judges assigned to hear any aspect of this litigation, as
                well as their immediate family members, and any of the foregoing's legal heirs
                and assigns; and RJFS or RJFSA's employees,           authorized   representatives,
                financial advisors, and all persons who have released their Passport account
                claims against RJFS or RJFSA, as well as their immediate family members, and
                any of the foregoing's legal heirs and assigns.

                The Brink Settlement Class Period and 8'istar Settlement Class Period shall be
                referred to collectively at the "Settlement Class Periods."

                          c.           "Raymond       James" means "Raymond                 James Financial          Services, Inc."

     "Raymond James Financial Services Advisors, Inc.", and "Raymond James & Associates, Inc."

                          d.           "Affiliate" of an entity means any person or entity which controls, is

     controlled by, or is under common control with such entity.

                2.        Lead Plaintiffs and all Settlement                 Class Members who did not timely exclude

     themselves        from      the    Settlement      Class,     and     their    respective    family      members,      executors,

     representatives,          wards,    estates,     bankruptcy         estates,    bankruptcy        trustees,   heirs,   guardians,

     administrators,      executors, predecessors, successors, joint tenants, tenants in common, tenants by

     the entirety, co-mortgagors,           co-obligors, co-debtors, attorneys, agents, and assigns, and all those

     who claim through them or who assert claims (or could have asserted claims) on their behalves,

     have released        the Released        Claims as against            the Released      Parties, and are, from this day

     forward,        hereby     permanently         barred   and    enjoined        from    directly     or indirectly      (i) filing,

     commencing,         prosecuting,      intervening       in, or participating        in (as class members          or otherwise),

     any lawsuit in any jurisdiction            for the Released Claims; or (ii) organizing                   any Settlement Class

     Members into a separate class for purposes                    of pursuing       as a purported       class action any lawsuit

    (including by seeking to amend a pending complaint to include class allegations, or seeking class




                                                                     -3-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 67 of
                                      69



     certifIcation in a pending action) based on or relating to the claims and causes                         of action, or   the

     facts and circumstances         relating thereto, in this action and/or the Released Claims.

                           a.       "Released Claims" means any and all claims, actions, causes of action,

     suits, debts, sums         of money,     payments,     obligations,     reckonings,     promises,    damages,     penalties,

     attorney's     fees and costs, liens, judgments,             and demands       of     any kind whatsoever         that each

     member       of the    Settlement Class may have until the close            of the    Settlement Class Periods or may

     have had in the past, whether            in arbitration,    administrative,    or judicial proceedings,         whether as

     individual     claims or as claims asserted on a class basis, whether past or present, mature or not yet

     mature, known or unknown,               suspected or unsuspected,         whether based on federal, state, or local

     law, statute,     ordinance,     regulations,    contract, common law, or any other source, that were or

     could have been sought or alleged in the Litigation or that relate, concern, arise from, or pertain

     in any way        to the Released Parties'onduct,                  policies, or practices      concerning       charges to

     customers       for processing      fees or miscellaneous             fees for trades     or transactions       during   the

     Settlement Class Periods, including             but not limited to conduct, policies or practices concerning

     charges by Raymond James relating to trades during the Settlement Class Periods. ln agreeing to

     this Release,         Lead Plaintiffs     explicitly   acknowledge        that unknown        losses or claims could

     possibly exist and that any present losses may have been underestimated                       in amount or severity.

                           b.     The Released Claims           of both    the Lead Plaintiffs and the Settlement Class

     Members       shall include, but not be limited to, any and all claims, counterclaims,                      cross-claims,

     demands,      rights, causes     of action, suits, proceedings, claims for contribution,                 damages,     costs,

     expenses and attorneys'ees,             and liabilities,   of every    nature and description       whatsoever,    whether

     based in law, equity or otherwise, on federal, state, local, statutory or common law, or any other

     law, rule or regulation,        including     both known claims and Unknown                Claims (as defined in the




                                                                  -4-
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 68 of
                                      69



     Stipulation         of   Settlement),     that have been or could have been asserted                               in any forum       by the

     Settlement Class Members, or any                     of them, or       the successors or assigns              of any of them,        whether

     directly,        indirectly,    representatively,       derivatively,        or in any other capacity against any of the

     Released          Parties,     which    arise out of, or relate               in any     way,        directly      or indirectly,      to the

     allegations,        transactions,      facts, events, matters, occurrences, acts, representations                           or omissions

     involved, set forth, referred to, or that could have been asserted, in the Actions, including without

     limitation,        claims for negligence,             breach     of contract,         and violations          of   any federal       or state

     regulatory        rule or securities law, arising out of, based upon or relating in any way to Raymond

     James's          "Processing       Fees", "Handling              and    Postage        Fees", "Handling               Fees", sometimes

     described as "Miscellaneous Fees" and "Misc. Fees."

                              c.      "Released          Parties"     means,        only     with        respect     to Released          Claims:

     Raymond           James, along with their respective                    past or present         subsidiaries,         parents,     affiliates,

     successors,          predecessors,        shareholders,        creditors,       officers,      directors,          employees,       Insurers,

     reinsurers,        professional        advisors,     financial     advisors,       attorneys,        agents,       and any firm, trust,

     corporation or other entity in which it has a controlling interest.

                 3.           Notwithstanding       the dismissal           of   the entirety       of   these actions, the Court shall

     retain jurisdiction            over the construction,            interpretation,        consummation,              implementation,        and

     enforcement          of   the Stipulation,         including     jurisdiction      to enter such further orders as may be

     necessary or appropriate.

                4.            Settlement     Class Members            shall promptly          dismiss        with    prejudice        all claims,

     actions,     or proceedings            that have       been brought           by any Settlement                Class Member          in any

    jurisdiction and that have been released pursuant to the Stipulation and Final Order and enjoined

    pursuant to this judgment.
Case 0:15-cv-60334-WPD Document 179-1 Entered on FLSD Docket 06/11/2019 Page 69 of
                                      69


           IT IS SO ORDERED

     DATED:
                                    THE HONORABLE WILLIAM P. DIMITROULEAS
                                    UNITED STATES DISTRICT JUDGE




                                       -6-
